Exhibit 10.1

Execution Version

PREFERRED UNIT PURCHASE AGREEMENT

FOR

SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS

OF

ALTUS MIDSTREAM LP

Dated as of May 8, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Other Definitions

     9  

Section 1.03

 

Construction

     9  

ARTICLE II PURCHASE

     9  

Section 2.01

 

Purchase

     9  

Section 2.02

 

Closing

     9  

Section 2.03

 

Conditions to Closing

     10  

Section 2.04

 

Transactions Effected at the Closing

     11  

Section 2.05

 

Independent Nature of each Purchaser’s Obligations and Rights

     12  

Section 2.06

 

Tax Reporting

     13  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

     13  

Section 3.01

 

Organization

     13  

Section 3.02

 

Authority

     13  

Section 3.03

 

Good Standing of Partnership Entities and the Joint Ventures

     13  

Section 3.04

 

No Conflicts; Consents and Approvals

     14  

Section 3.05

 

Series A Preferred Units

     14  

Section 3.06

 

Distribution Restrictions

     14  

Section 3.07

 

Capitalization

     15  

Section 3.08

 

General Partner Interests; Power and Authority; No Other Activities

     15  

Section 3.09

 

Ownership of the Partnership Entities

     15  

Section 3.10

 

Subsidiaries

     17  

Section 3.11

 

Title to Properties

     17  

Section 3.12

 

Rights of Way

     17  

Section 3.13

 

Possession of Governmental Licenses

     17  

Section 3.14

 

Compliance with Laws

     18  

Section 3.15

 

Legal Proceedings

     18  

Section 3.16

 

Environmental Laws

     18  

Section 3.17

 

No Employees

     18  

Section 3.18

 

Taxes

     18  

Section 3.19

 

Financial Statements

     19  

Section 3.20

 

Certain Relationships and Related Transactions

     19  

Section 3.21

 

Material Contracts

     20  

Section 3.22

 

Intellectual Property

     20  

Section 3.23

 

No MAE

     20  

Section 3.24

 

Investment Company Act

     20  

Section 3.25

 

Anti-Corruption Laws and Sanctions

     20  

Section 3.26

 

No Purchaser Side Agreement

     21  

Section 3.27

 

Brokers

     21  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

     21  

Section 4.01

 

Organization

     21  

Section 4.02

 

Authority

     21  

Section 4.03

 

No Conflicts; Consents and Approvals

     21  

Section 4.04

 

Capitalization

     22  



--------------------------------------------------------------------------------

         Page  

Section 4.05

 

Ownership of General Partner

     22  

Section 4.06

 

Legal Proceedings

     22  

Section 4.07

 

SEC Filings

     22  

Section 4.08

 

Exchange Shares

     22  

Section 4.09

 

Conflicts Procedures

     23  

Section 4.10

 

Internal Controls

     23  

Section 4.11

 

Disclosure Controls and Procedures

     23  

Section 4.12

 

Sarbanes-Oxley Act of 2002

     23  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     23  

Section 5.01

 

Organization and Qualification

     23  

Section 5.02

 

Authority

     24  

Section 5.03

 

No Conflicts; Consents and Approvals

     24  

Section 5.04

 

Legal Proceedings

     24  

Section 5.05

 

Unregistered Securities

     24  

Section 5.06

 

No Prohibited Trading

     25  

Section 5.07

 

Brokers

     25  

ARTICLE VI COVENANTS

     25  

Section 6.01

 

Covenants of the Partnership

     25  

Section 6.02

 

Covenants of the Corporation

     26  

ARTICLE VII INDEMNIFICATION

     27  

Section 7.01

 

Survival

     27  

Section 7.02

 

Indemnification by the Partnership

     27  

Section 7.03

 

Indemnification by Purchaser

     27  

Section 7.04

 

Certain Limitations

     28  

Section 7.05

 

Indemnification Procedures

     28  

Section 7.06

 

Payments

     29  

Section 7.07

 

Tax Treatment of Indemnification Payments

     29  

Section 7.08

 

Exclusive Remedies

     29  

ARTICLE VIII TERMINATION

     30  

Section 8.01

 

Termination

     30  

Section 8.02

 

Certain Effects of Termination

     30  

ARTICLE IX MISCELLANEOUS

     31  

Section 9.01

 

Expenses; Transfer Taxes

     31  

Section 9.02

 

Entire Agreement

     31  

Section 9.03

 

Waivers

     31  

Section 9.04

 

Binding Effect; Assignment

     31  

Section 9.05

 

Governing Law; Jurisdiction; Venue

     31  

Section 9.06

 

Severability

     32  

Section 9.07

 

Waiver of Jury Trial

     32  

Section 9.08

 

Consequential Damages and Lost Profits

     32  

Section 9.09

 

Specific Performance

     33  

Section 9.10

 

Further Assurances

     33  

Section 9.11

 

Counterparts

     33  

Section 9.12

 

No Recourse Against Others

     33  

Section 9.13

 

No Third-Party Beneficiaries

     33  

Section 9.14

 

Press Releases

     34  

Section 9.15

 

Notices and Other Time-Sensitive Actions

     35  

Section 9.16

 

Amendment

     36  

 

ii



--------------------------------------------------------------------------------

Exhibits

Exhibit A – Purchasers Allocation

Exhibit B – Form of Second Amended and Restated Agreement of Limited Partnership

Exhibit C – Corporation Conflicts Committee Charter

Exhibit D – Corporation Related Party Transaction Policy and Procedures

Exhibit E – Credit Agreement Amendment

Exhibit F – Form of Registration Rights Agreement

Exhibit G – Form of Voting Agreement

Schedules

Schedule 1.01(a) – Joint Venture Material Contracts

Schedule 1.01(b) – Knowledge of Partnership and Corporation

Schedule 3.21 – Material Contracts

 

iii



--------------------------------------------------------------------------------

PREFERRED UNIT PURCHASE AGREEMENT

FOR

SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS

OF

ALTUS MIDSTREAM LP

This PREFERRED UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of May 8,
2019, is entered into by and among Altus Midstream LP, a Delaware limited
partnership (the “Partnership”), Altus Midstream Company, a Delaware corporation
(the “Corporation”), and the purchasers set forth in Exhibit A hereto
(collectively, the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Series A Preferred Units
(as defined below), in accordance with the provisions of this Agreement and the
Second Amended and Restated Agreement of Limited Partnership of the Partnership
(the “Partnership Agreement”) to be entered into as of the Closing Date (as
defined below) in the form attached hereto as Exhibit B.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:

“2020 Annual Meeting” has the meaning set forth in Section 6.02(c).

“Affiliate” means, with respect to a specified Person, each other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph.

“Annual Report” means the Corporation’s annual report on Form 10-K for the year
ended December 31, 2018, filed with the SEC on March 1, 2019, as amended on
April 8, 2019.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
bribery, corruption or money laundering, including, without limitation, the
Bribery Act 2010 of the United Kingdom.

“APA” means Apache Corporation, a Delaware corporation.

“APA Material Agreements” means, collectively, (a) that certain Construction,
Operations and Maintenance Agreement, dated as of November 9, 2018, by and
between APA and the Corporation, including that certain letter agreement dated
April 23, 2019, (b) that certain Gas Processing Agreement, dated as of July 1,
2018, by and between Alpine High Processing LP and APA, and (c) that certain Gas
Gathering Agreement, dated as of July 1, 2018, by and between Alpine High
Gathering LP and APA.

“Balance Sheet Date” has the meaning set forth in Section 3.19(a).

 

-1-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in Houston, Texas are closed.

“Charter Documents” means (a) in the case of any Person that is a corporation,
its charter, articles, certificate or memorandum of incorporation, association
or formation and bylaws or regulations, and each certificate, or other similar
governing document; (b) in the case of a Person that is a limited liability
company, its charter, articles, certificate or memorandum of formation or
organization, limited liability company agreement, operating agreement,
regulations, members agreement, or other similar governing document; (c) in the
case of Person that is a general or limited partnership, its charter, articles,
certificate or memorandum of formation, organization or limited partnership,
partnership agreement or limited partnership agreement or similar governing
document; (d) in the case of a Person that is a trust, its trust agreement, or
other governing document; and (e) in the case of any other Person, its charter
and other governing documents, and in each case in clauses (a) through (e),
including all amendments and supplements thereto.

“Class A Common Stock” means the Class A common stock, par value $0.0001, of the
Corporation.

“Closing” has the meaning set forth in Section 2.02.

“Closing Date” has the meaning set forth in Section 2.02.

“Code” means the Internal Revenue Code of 1986.

“Control” (including with correlative meanings, “Controlled by” and “under
common Control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.

“Corporation” has the meaning set forth in the introductory paragraph.

“Corporation Fundamental Representations” means the representations and
warranties in Sections 4.01, 4.02 and 4.03(a).

“Corporation Conflicts Committee Charter” means that certain Conflicts Committee
Charter of the Corporation, dated as of November 9, 2018, and attached hereto as
Exhibit C.

“Corporation Related Party Transaction Policy and Procedures” means that certain
Related Party Transaction Policy and Procedures, dated as of February 12, 2019,
and attached hereto as Exhibit D.

“Credit Agreement” means that certain Credit Facility, dated as of November 9,
2018, by and among the Partnership, the lenders party thereto, the issuing banks
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Wells Fargo
Bank, National Association, as Syndication Agent, and Citibank, N.A., Bank of
America, N.A., the Toronto-Dominion Bank, New York Branch, MUFG Bank Ltd. and
the Bank of Nova Scotia, Houston Branch, as Co-Documentation Agents.

“Credit Agreement Amendment” means that certain First Amendment to Credit
Agreement, by and among the Partnership, JPMorgan Chase Bank, N.A. as
Administrative Agent and the other parties thereto, attached hereto as Exhibit
E.

“Creditors’ Rights” has the meaning set forth in Section 3.02.

 

-2-



--------------------------------------------------------------------------------

“Debt” of any Person means indebtedness, including capital leases that are shown
as debt on a consolidated balance sheet of such Person prepared in accordance
with GAAP.

“Delaware LLC Act” means the Delaware Limited Liability Company Act and any
successor statute, as amended from time to time.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act and
any successor statute, as amended from time to time.

“Environmental Laws” means any and all applicable Laws pertaining to public or
worker health and safety, pollution or protection of the environment, including
releases or threatened releases of pollutants, contaminants, chemicals,
petroleum or petroleum products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyl, industrial, toxic, or hazardous substances,
materials, or wastes, or any other material, substance, waste, pollutant or
contaminant regulated or for which liability or standards of conduct may be
imposed, including the Clean Air Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Federal Water Pollution Control Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, the Safe Drinking Water Act, as amended, the
Toxic Substances Control Act, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, and the Hazardous Materials
Transportation Act, as amended.

“Equity Securities” means: (a) capital stock, member interests, partnership
interests, other equity interests, rights to profits or revenue and any other
similar interest; (b) any security or other interest convertible into or
exchangeable or exercisable for any of the foregoing in clause (a), whether at
the time of issuance or upon the passage of time or the occurrence of some
future event; and (c) any warrant, option or other right (contingent or
otherwise) to acquire any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Exchange Shares” has the meaning set forth in Section 4.08.

“Financial Statements” has the meaning set forth in Section 3.19(a).

“Fraud” means, with respect to a Person, an actual and intentional
misrepresentation of a material existing fact by such Person, in each case made
with actual knowledge of its falsity and for the purpose of inducing the other
Person to enter into this Agreement, and upon which the other Person relies with
resulting injury or damage.

“Funding Amount” means, with respect to a particular Purchaser, an amount equal
to (a) the Series A Issue Price multiplied by (b) the number of Series A
Preferred Units to be purchased by such Purchaser hereunder minus (c) the
Original Issue Discount, if applicable, for such Purchaser, such amount as set
forth in more detail for such Purchaser in Exhibit A attached hereto.

“GAAP” means generally accepted accounting principles in the United States of
America with such exceptions thereto as may be noted or otherwise referred to on
any individual financial statement, schedule thereto, or note thereto.

“GCX Option Agreement” means that certain the Supplemental Equity Purchase
Option Agreement, dated as of September 4, 2018, by and between Kinder Morgan
Texas Pipeline LLC and Apache Midstream LLC.

 

-3-



--------------------------------------------------------------------------------

“General Partner” means Altus Midstream GP LLC, a Delaware limited liability
company, and its successors and permitted assigns as general partner of the
Partnership.

“Governmental Entity” means any legislature, court, tribunal, authority, agency,
commission, division, board, bureau, branch, official, or other instrumentality
of the United States, or any domestic state, county, city, or other political
subdivision, governmental department, or similar governing entity, and including
any governmental body exercising similar powers of authority and jurisdiction,
in each case with jurisdiction over the parties hereto or their respective
businesses.

“Governmental Licenses” has the meaning set forth in Section 3.13.

“Indebtedness” of any Person means all (a) Debt of such Person and
(b) guaranties or other contingent obligations in respect of the Debt of any
other Person.

“Indemnification Claim” has the meaning set forth in Section 7.05(a).

“Indemnified Person” has the meaning set forth in Section 7.05(a).

“Indemnifying Person” has the meaning set forth in Section 7.05(a).

“Intellectual Property” has the meaning set forth in Section 3.22.

“Joint Venture Agreements” means, collectively, (a) that certain Amended and
Restated Limited Liability Company Agreement of Gulf Coast Express Pipeline LLC,
dated as of December 20, 2017 and (b) that certain Second Amended and Restated
Limited Liability Company Agreement of Epic Crude Holdings GP, LLC, dated as of
July 2, 2018, in each case, as they may be amended or restated from time to
time.

“Joint Venture Material Contracts” means those agreements set forth on Schedule
1.01(a).

“Joint Ventures” means Gulf Coast Express Pipeline LLC, EPIC Crude Holdings GP,
LLC, and each other joint venture of the Partnership in which the Partnership
owns any Equity Securities.

“Knowledge” means with respect to each of the Partnership and the Corporation,
the actual knowledge of the Persons listed on Schedule 1.01(b) without a duty of
inquiry.

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law (including common law), regulation, rule, ordinance,
order, or decree of a Governmental Entity.

“Lead Purchasers” means Magnetar Financial LLC and Carlyle Energy Mezzanine
Opportunities Fund II, L.P.

“Letter Agreement” means that certain Letter Agreement, dated as of May 8, 2019,
by and among the Partnership, the Corporation, and the Lead Purchasers.

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

“Losses” means losses, damages, liabilities, deficiencies, claims (including
judgments, claims, causes of action, demands, lawsuits, suits, proceedings,
Governmental Entity investigations or audits, assessments, fines, penalties, and
administrative orders), interest, awards, penalties, fines, costs, or expenses
of whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 

-4-



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, circumstance, development, state of
facts, effect, or condition that, individually or in the aggregate, (i) is or
would reasonably be expected to be materially adverse to the assets, condition
(financial or otherwise), results of operations, or business of the Partnership,
taken as a whole, or (ii) prevents, materially delays, or materially impairs the
ability of the Partnership or the Corporation to perform their obligations under
this Agreement or any of the other Transaction Documents or to consummate the
transactions contemplated hereby or thereby; provided that any change,
circumstance, development, state of facts, effect, or condition arising from, or
relating to, the following shall not be deemed to constitute a “Material Adverse
Effect”: (a) general economic or industry conditions (including any change in
the prices of oil, natural gas, natural gas liquids, or other hydrocarbon
products, or the demand for related transportation, processing, or storage
services or conditions generally affecting the oil and gas industry); (b)
changes, events, effects, or developments generally applicable to the midstream
business in which the Partnership Entities operate; (c) changes in applicable
Law or accounting rules (including GAAP); (d) changes in financial, credit,
currency, banking, or securities markets in general (including the failure of
any financial institution), including any disruption thereof and any decline in
the price of any security or any market index, or any change in prevailing
interest rates, monetary policy, or inflation; (e) acts of God, including
earthquakes, fires, tornadoes, flooding, and other natural disasters; (f) local,
regional, national, or international political or social conditions, including
the occurrence of any military or terrorist attack or the engagement by the
United States of America in hostilities, whether or not pursuant to the
declaration of a national emergency or war; (g) any failure by the Partnership
or the Corporation to meet any internal or analyst projections or forecasts or
estimates of revenues, earnings, or other financial metrics for any period (it
being understood that the underlying cause of any such failure, not otherwise
excluded by the exceptions set forth in this definition, may be taken into
consideration in determining whether a “Material Adverse Effect” has occurred or
would reasonably be expected to occur); and (h) the announcement of the
transactions contemplated hereby or thereby and the taking of any actions
contemplated by this Agreement. The parties hereto agree that the determination
of whether there has been a Material Adverse Effect shall be made after giving
effect to any insurance proceeds (net of any deductibles) and indemnification
payments received or receivable by the Partnership or the Corporation that, in
any case, could reasonably be expected to be payable thereto as a result of the
adverse change, circumstance, development, state of facts, effect, or condition
subject to such determination.

“Material Contract” means each of the following types of contracts to which any
Partnership Entity is a party or otherwise bound (other than rights-of-way):

(a)    any contract that would be required to be filed by the Corporation as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act or disclosed by the Corporation on a Current Report on Form 8-K;

(b)    the Option Agreements;

(c)    the Joint Venture Agreements;

(d)    any agreement that can reasonably be expected to result in aggregate
payments by such Partnership Entity of more than $20,000,000 in the aggregate
over the term of such agreement (in each case based solely on the terms thereof
and current volumes, without regard to any expected increase in volumes or
revenues);

 

-5-



--------------------------------------------------------------------------------

(e)    any agreement that can reasonably be expected to result in aggregate
revenues to such Partnership Entity of more than $20,000,000 in the aggregate
over the term of such agreement (in each case, based solely on the terms thereof
and current volumes, without regard to any expected increase in volumes or
revenues);

(f)    other agreements involving obligations of, or payments to or from, such
Partnership Entity in the 12-month period immediately prior to the Closing in
excess of $20,000,000 and the loss or termination of which would be material to
the conduct of the business of the Partnership Entities as of the date of this
Agreement, including any (i) hydrocarbon purchase and sale, gathering,
transportation, treating, dehydration, processing or similar contract and any
contract for the provision of services relating to gathering, compression,
collection, processing, treating or transportation of natural gas or other
hydrocarbons; (ii) contract that constitutes a terminal agreement, storage
agreement, tolling agreement, throughput agreement, supply agreement,
distribution agreement, tank lease agreement or services agreement;
(iii) contract for the construction of gathering or other pipeline systems or
processing, compression, treating or storage facilities; (iv) contract that
provides for dedications of acreage or minimum volume commitments or other take
or pay obligations; and (v) contract that constitutes a pipeline interconnect or
facility operating agreement;

(g)    each contract evidencing Indebtedness with an aggregate principal amount
in excess of $20,000,000;

(h)    each agreement that contains an express restriction on a Partnership
Entity’s ability to freely engage in any line of business or compete with any
other Person or in any geographic location; and

(i)    each contract for lease of personal property or real property involving
aggregate payments in excess of $20,000,000 in the current or any future
calendar year.

“Option Agreements” means, collectively, (a) the GCX Option Agreement, (b) the
PHP Option Agreement, (c) the Shin Oak Option Agreement and (d) that certain
Amended and Restated Option Agreement, dated as of October 8, 2018, by and among
SCM Topco, LLC, SCM Intermediate Alpine, LLC and Apache Midstream LLC.

“Original Issue Discount” means, with respect to a particular Purchaser, the
discount on the Series A Issue Price as described in the Letter Agreement.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” has the meaning set forth in the recitals.

“Partnership Entities” means the Partnership and its Subsidiaries.

“Partnership Fundamental Representations” means the representations and
warranties in Sections 3.01, 3.02, 3.03, 3.04(a), 3.07, 3.09 and 3.27.

“Partnership Indemnitees” has the meaning set forth in Section 7.03.

“Permitted Lien” means any (i) mechanic’s, materialman’s, warehouseman’s,
carrier’s and similar Liens for labor, materials or supplies incurred arising by
contract or under applicable Law in the ordinary course of business (but
excluding any Lien imposed with respect to any Environmental Laws) with respect
to a Loss that is not yet delinquent or that is being contested in good faith by
appropriate proceedings, and for which adequate reserves have been established,
(ii) purchase money security interests under capital

 

-6-



--------------------------------------------------------------------------------

lease arrangements arising in the ordinary course of business, (iii) Liens for
Taxes, assessments and other governmental levies, fees or charges which are not
due and payable or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established,
(iv) conditions in any Governmental License granted by any Governmental Entity
that do not materially and adversely interfere with the operations of the
Partnership Entities or the ownership or operation of the affected property as
currently owned or operated, (v) rights of landlords in respect of any leasehold
property of the Partnership Entities pursuant to the terms and conditions of the
applicable lease, sublease or license, (vi) zoning ordinances or similar
encumbrances arising from generally applicable Laws affecting real property,
(vii) Liens arising under equipment leases with third parties entered into in
the ordinary course of business, or (viii) Liens that would be permitted
pursuant to Section 7.1 of the Credit Agreement.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust, enterprise,
unincorporated organization or Governmental Entity.

“PHP Option Agreement” means that certain Equity Purchase Option Agreement,
dated as of September 4, 2018, by and among Permian Highway Pipeline LLC, Apache
Midstream LLC, Kinder Morgan Texas Pipeline LLC and BCP PHP LLC.

“Potential Exchange” has the meaning set forth in Section 6.02(c).

“Proceeding” means any pending or completed action, suit or proceeding, whether
civil, criminal, administrative, arbitrative, investigative, or otherwise by or
before a Governmental Entity.

“Public Announcement Restrictions” has the meaning set forth in Section 9.14.

“Purchase Price” means $625,000,000.

“Purchaser Fundamental Representations” means the representations and warranties
in Sections 5.01, 5.02 and 5.03(a).

“Purchaser Indemnitees” has the meaning set forth in Section 7.02.

“Purchasers” has the meaning set forth in the introductory paragraph.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, by and among the Purchasers and the Corporation, in the form attached
hereto as Exhibit F, to be entered into by such Persons at the Closing as
contemplated by Section 2.04(b)

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Requisite Stockholder Approval” has the meaning set forth in Section 6.02(c).

“rights-of-way” has the meaning set forth in Section 3.12.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person or vessel with whom the
Partnership cannot do business due to the Person or vessel being listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the

 

-7-



--------------------------------------------------------------------------------

U.S. Department of State, or by the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom, (b) any Person with whom the Partnership cannot do business due
to the Person operating, organized or resident in a Sanctioned Country or
(c) any Person that the Partnership knows is owned 50 percent or more by any
Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Closing Date” has the meaning set forth in Section 2.02.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” means the Annual Report and any report, statement, or other
document, including any exhibit thereto, filed by the Corporation with the SEC
pursuant to the Exchange Act since the initial filing of the Annual Report and
before the date hereof.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Series A Issue Price” means $1,000 per Series A Preferred Unit.

“Series A Preferred Unitholders” has the meaning assigned to such term in the
Partnership Agreement.

“Series A Preferred Units” has the meaning assigned to such term in the
Partnership Agreement.

“Series A Required Minimum” has the meaning assigned to such term in the
Partnership Agreement.

“Shin Oak Option Agreement” means that certain Letter Agreement, dated as of
May 23, 2018, by and between Enterprise Products Operating LLC and Apache
Midstream LLC.

“Subsidiary” means, with respect to a Person, any Person, whether incorporated
or unincorporated, of which (a) more than fifty percent (50%) of the securities
or ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other Persons performing similar
functions, (b) a general partner interest, or (c) a managing member interest, is
directly or indirectly owned or Controlled by the subject Person or by one or
more of its respective Subsidiaries.

“Tax Return” means any return, report, election, document, estimated Tax filing,
declaration, claim for refund, or information return filed or required to be
filed with any Governmental Entity with respect to any Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

“Taxes” means (a) all applicable federal, foreign, state and local taxes, and
charges, fees, imposts, levies, escheatage, and other governmental assessments
and impositions, in each case, in the nature of a tax, including income,
margins, capital gains, capital stock, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, withholding, service, occupation, payroll, real
property, windfall profits, employment, social security, unemployment,
disability, environmental, alternative minimum, add-on, value-added, excise,
severance, stamp, or property taxes imposed by any Governmental Entity, together
with any interest,

 

-8-



--------------------------------------------------------------------------------

penalties, additions to tax and additional amounts with respect thereto, and
(b) any liability of any Person for the items described in clause (a) by reason
of contract, assumption, transferee or successor liability, operation of Law
(including Treasury Regulation Section 1.1502-6 or any analogous or similar
provision of Law (or any predecessor or successor thereof)), or otherwise.

“Third Party Claim” has the meaning set forth in Section 7.05(b).

“Third Party Indemnification Claim” has the meaning set forth in
Section 7.05(b).

“Transaction Documents” means this Agreement, the Partnership Agreement, the
Registration Rights Agreement, the Voting Agreement, and any and all other
agreements or instruments executed and delivered to Purchaser by the Partnership
hereunder or thereunder, as applicable.

“Treasury Regulations” means the regulations promulgated under the Code.

“Voting Agreement” means that certain Voting Agreement, by and among the
Purchasers, the Corporation, and Apache Corporation, in the form attached hereto
as Exhibit G, to be entered into by such Persons at the Closing as contemplated
by Section 2.04(b).

Section 1.02    Other Definitions. Other terms defined elsewhere in this
Agreement shall have the meaning assigned thereto.

Section 1.03    Construction. Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine, and neuter; (b) references to Articles and Sections refer
to Articles and Sections of this Agreement; (c) references to Laws refer to such
Laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law;
(d) references to money refer to legal currency of the United States; (e) words
imparting the singular number shall include the plural, and words imparting the
plural number shall include the singular; (f) all references to “including”
shall be construed as meaning “including without limitation”; (g) the words
“hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular section or article in which such words appear; and (h)  the word
“or” shall not be exclusive.

ARTICLE II

PURCHASE

Section 2.01    Purchase. Subject to the terms and conditions set forth herein,
at the Closing, the Partnership shall issue and sell to each Purchaser, and each
Purchaser shall purchase from the Partnership, the number of Series A Preferred
Units set forth opposite such Purchaser’s name in Exhibit A in consideration for
payment by such Purchaser at Closing of the Funding Amount therefor.

Section 2.02    Closing. Subject to the terms and conditions set forth herein,
the purchase and sale of the Series A Preferred Units contemplated hereby shall
take place at a closing (the “Closing”) to be held on June 28, 2019 (such date,
the “Scheduled Closing Date”) or such other time and at such place as is
mutually agreed by the parties hereto; provided, that (a) if all of the
conditions set forth in Section 2.03 have been satisfied or waived on or before
June 28, 2019 other than the condition set forth in Section 2.03(b)(iii), the
Scheduled Closing Date shall instead be August 1, 2019, and (b) the Scheduled
Closing Date may occur before June 28, 2019 or August 1, 2019, as applicable, if
the Partnership delivers at least fifteen (15) days’ prior written notice to the
Purchasers of such earlier Scheduled Closing Date. The date on which the Closing
occurs shall be referred to herein as the “Closing Date”.

 

-9-



--------------------------------------------------------------------------------

Section 2.03    Conditions to Closing.

(a)    Mutual Conditions to Closing. The obligations of Purchasers, on the one
hand, and the Partnership, on the other hand, to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction as of the
Closing of each of the following conditions (any or all of which may be waived
by a party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):

(i)    no statute, rule, order, decree, or regulation shall have been enacted or
promulgated by any Governmental Entity which temporarily, preliminarily, or
permanently restrains, precludes, enjoins, or otherwise prohibits the
consummation of the transactions contemplated hereby or under the other
Transaction Documents or makes the transactions contemplated hereby or under the
other Transaction Documents illegal; provided, that unless an order or decree is
issued because (A) the Partnership breached a warranty, covenant, or agreement
by it in this Agreement, no order or decree issued in connection with a
Proceeding instituted by any Purchaser or its Affiliates shall be a condition to
the obligations of Purchasers to consummate the transactions contemplated by
this Agreement or (B) a Purchaser breached a warranty, covenant, or agreement by
it in this Agreement, no order or decree issued in connection with a Proceeding
instituted by the Partnership or any of its Affiliates shall be a condition to
the obligations of the Partnership to consummate the transactions contemplated
by this Agreement; and

(ii)    there shall not be pending any suit, action, or proceeding initiated by
any Governmental Entity seeking to restrain, preclude, enjoin, or prohibit the
transactions contemplated hereby or under the other Transaction Documents.

(b)    The Purchasers’ Conditions to Closing. The obligation of Purchasers to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction as of the Closing of each of the following conditions (any or
all of which may be waived by the applicable Purchaser with respect to itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i)    (A) the Partnership Fundamental Representations (other than
Sections 3.03(b), and 3.27), the Corporation Fundamental Representations, the
representations and warranties of the Partnership in Section 3.23 and any other
representations and warranties of the Partnership in Article III and of the
Corporation in Article IV that are qualified by materiality or Material Adverse
Effect shall, in each such case, be true and correct in all respects (other than
de minimis inaccuracies, which means, for purposes of the reference to fifteen
percent (15%) in Sections 3.09(b) and 3.09(h), any inaccuracy that, when applied
against such percentage, would result in a net amount that is equal to or
exceeds fourteen percent (14%)); (B) the representations and warranties set
forth in Sections 3.12, 3.17, 3.20 and 3.22 shall, in each such case, be true
and correct (without giving effect to any materiality or Material Adverse Effect
qualifiers contained therein) in all respects, except where the failure to be
true and correct would not have a Material Adverse Effect; and (C) the
representations and warranties of the Partnership set forth in Sections 3.03(b)
and 3.27, and all other representations and warranties of the Partnership in
Article III and of the Corporation in Article IV not described in clause (A) or
(B) of this Section 2.03(b)(i) shall, in each such case, be true and correct in
all material respects, in the case of each of the preceding clauses (A), (B) and
(C), as of the Closing Date (except that each such representation and warranty
made as of a specific date shall be required to be true and correct in all
material respects as of such date only);

(ii)    the Partnership and the Corporation shall have performed and complied in
all material respects with the covenants and agreements contained in Article VI,
Section 2.04 and Section 9.14 and any other material covenant contained herein,
in each case, that are required to be performed or complied with by the
Partnership or the Corporation, as applicable, on or prior to the Closing Date;

 

-10-



--------------------------------------------------------------------------------

(iii)    the Partnership shall have exercised or caused to be exercised in full
and closed upon its right to acquire the Option Interests (as defined in the PHP
Option Agreement) under the PHP Option Agreement;

(iv)    the Partnership shall have exercised or caused to be exercised in full
its right to acquire the Option Interests (as defined in the GCX Option
Agreement) under the GCX Option Agreement;

(v)    each of the APA Material Agreements are in full force and effect and
without any amendment or modification thereto or material waiver thereof;

(vi)    the Credit Agreement (as amended by the Credit Agreement Amendment)
shall be in full force and effect and without any amendment or modification
thereto (other than any amendment that does not adversely affect the Series A
Preferred Unitholders) or material waiver thereof; and

(vii)    no notice of delisting from the NASDAQ Global Market shall have been
received by the Corporation with respect to the Class A Common Stock.

(c)    The Partnership’s Conditions to Closing. The obligation of the
Partnership to consummate the sale and issuance of the Series A Preferred Units
to each Purchaser shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(i)    (A) the Purchaser Fundamental Representations and any other
representations and warranties of the Purchasers in Article V that are qualified
by materiality shall, in each such case, be true and correct in all respects
(other than de minimis inaccuracies) and (B) all other representations and
warranties of the Purchasers in Article V shall be true and correct in all
material respects, in the case of each of the preceding clauses (A) and (B), as
of the Closing Date (except that each such representation and warranty made as
of a specific date shall be required to be true and correct in all material
respects as of such date only); and

(ii)    each Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by such Purchasers prior to
the Closing Date.

Section 2.04    Transactions Effected at the Closing.

(a)    At the Closing, each Purchaser shall deliver to the Partnership:

(i)    such Purchaser’s Funding Amount by wire transfer of immediately available
funds to an account of the Partnership designated in writing by the Partnership
to the Purchasers;

(ii)    a counterpart of each of the Partnership Agreement, the Registration
Rights Agreement, and the Voting Agreement, each properly executed by such
Purchaser;

(iii)    a properly executed Internal Revenue Service Form W-9 from such
Purchaser;

 

-11-



--------------------------------------------------------------------------------

(iv)    a certificate of an executive officer of such Purchaser, dated the
Closing Date, certifying, in such capacity, that the conditions set forth in
Section 2.03(c)(i) and Section 2.03(c)(ii) have been satisfied; and

(v)    a cross-receipt executed by such Purchaser certifying that such Purchaser
has received the evidence specified in Section 2.04(b)(i).

(b)    At the Closing, the Partnership shall deliver to the Purchasers:

(i)    evidence of issuance of the Series A Preferred Units in book-entry form;

(ii)    a counterpart to the Partnership Agreement, duly executed by the General
Partner and Apache Midstream LLC;

(iii)    a counterpart to the Voting Agreement, duly executed by Apache
Corporation;

(iv)    a copy of the delivered notice of exercise of the applicable Partnership
Entity’s right to acquire the Option Interests (as defined in the PHP Option
Agreement) under the PHP Option Agreement and the Option Interests (as defined
in the GCX Option Agreement) under the GCX Option Agreement;

(v)    a certificate of an executive officer of the General Partner, on behalf
of the Partnership, dated the Closing Date, certifying, in such capacity, that
the conditions set forth in Section 2.03(b)(i) and Section 2.03(b)(ii) have been
satisfied;

(vi)    a certificate of the Secretary of State of each applicable state, dated
within ten (10) Business Days prior to the Closing Date, to the effect that each
of the Partnership Entities and the General Partner is in good standing in its
jurisdiction of formation; and

(vii)    a cross-receipt executed by the Partnership certifying that it has
received the applicable Funding Amount from each of the Purchasers.

(c)    At the Closing, the Corporation shall deliver to the Purchasers:

(i)    a counterpart to each of the Partnership Agreement and the Registration
Rights Agreement, each duly executed by the Corporation;

(ii)    a certificate of the Secretary of State of Delaware, dated within ten
(10) Business Days prior to the Closing Date, to the effect that the Corporation
is in good standing in the State of Delaware; and

(iii)    evidence of reservation for listing of the Series A Required Minimum on
the NASDAQ Capital Market.

Section 2.05    Independent Nature of each Purchaser’s Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser and such waiver
shall not excuse performance by the

 

-12-



--------------------------------------------------------------------------------

Partnership with respect to any other Purchaser. Similarly, the waiver by any
Purchaser of performance of the Partnership under any Transaction Document shall
not excuse performance by the Partnership with respect to any other Purchaser,
and such waiver shall not excuse performance by the Purchaser so waiving.
Nothing contained herein or in any other Transaction Document, and no action
taken by any Purchaser pursuant hereto or thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

Section 2.06    Tax Reporting. The Partnership and the Purchasers intend that,
for U.S. federal and applicable state and local income Tax purposes, Purchaser’s
purchase of the Series A Preferred Units be treated as a contribution by each
Purchaser of cash to the Partnership in exchange for the Series A Preferred
Units in a transaction described in Section 721(a) of the Code. Neither the
Partnership nor the Purchasers shall take any position inconsistent with such
Tax treatment for any Tax purpose, unless otherwise required by applicable Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each Purchaser as follows:

Section 3.01    Organization. The Partnership is a limited partnership duly
formed, validly existing, and in good standing under the Laws of the State of
Delaware. The Partnership has all requisite organizational power and authority
to carry on its business as now being conducted and to own, lease, and operate
its properties and assets as now owned, leased, or operated and to perform all
its obligations under the agreements and instruments to which it is a party or
by which it is bound. The Partnership is duly qualified to transact business and
is in good standing in every jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not be material to the conduct of the business of the
Partnership.

Section 3.02    Authority. The Partnership has all requisite organizational
power and authority to execute and deliver this Agreement and the other
Transaction Documents, and the Partnership has all requisite power and authority
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Partnership of this Agreement and the other Transaction Documents, and the
performance by the Partnership of its obligations hereunder and thereunder, have
been duly and validly authorized by all necessary organizational action. This
Agreement has been duly and validly executed and delivered by the Partnership
and constitutes the legal, valid, and binding obligation of the Partnership
enforceable against the Partnership in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally or by general equitable principles
(collectively, “Creditors’ Rights”).

Section 3.03    Good Standing of Partnership Entities and the Joint Ventures.

(a)    Each Partnership Entity other than the Partnership has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization, has corporate or similar power and authority to
own, lease, and operate its properties and to conduct its business and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether

 

-13-



--------------------------------------------------------------------------------

by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not be
material to the conduct of the business of such Partnership Entity. None of the
outstanding Equity Securities of any such Partnership Entity was issued in
violation of the preemptive rights or rights of first refusal of any
securityholder of such Partnership Entity.

(b)    To the Knowledge of the Partnership, each Joint Venture has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization, has corporate or similar power and authority to
own, lease, and operate its properties and to conduct its business and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not result in a Material Adverse Effect.

Section 3.04    No Conflicts; Consents and Approvals. The execution and delivery
by the Partnership of this Agreement and of the other Transaction Documents, the
performance by the Partnership of its obligations under this Agreement and under
the other Transaction Documents, and the consummation by the Partnership of the
transactions contemplated hereby or thereby do not:

(a)    conflict with, violate, or result in a breach of the Charter Documents of
the Partnership;

(b)    (i) violate or result in a breach of any Law applicable to the
Partnership or (ii) require the Partnership to obtain or make any material
waiver, consent, action, approval, clearance, or authorization of, or
registration, declaration, or filing with, any Governmental Entity;

(c)    result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, or acceleration) under, any of the terms, conditions,
or provisions of any material note, contract, agreement, commitment, bond,
mortgage, indenture, license, lease, pledge agreement, or other instrument or
obligation to which the Partnership or its Subsidiaries is a party; or

(d)    entitle any Person to exercise any preemptive rights, preferential
purchase right, option to purchase, or similar right with respect to any of the
Equity Securities in the Partnership;

except, in the case of clauses (b) and (c), for such violations, breaches, or
defaults, or such failures to make or obtain waivers, consents, actions,
approvals, clearances, authorizations, declarations, notices, filings, or
registrations which would not reasonably be expected to materially and adversely
affect the Partnership’s ability to perform its obligations hereunder.

Section 3.05    Series A Preferred Units. After giving effect to the
transactions contemplated hereby, all of the Series A Preferred Units will be
duly authorized, validly issued, fully paid (to the extent required by the
applicable Charter Documents), and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act) and will be free and clear of any Liens,
other than restrictions on transfer under the Partnership Agreement, the
Delaware LP Act, or applicable state and federal securities Laws, and Liens
created by the Purchasers. As of the date hereof, there are no Equity Securities
of the Partnership that are, or after giving effect to the issuance of the
Series A Preferred Units at the Closing, would be senior to or pari passu with,
in right of distribution, the Series A Preferred Units.

Section 3.06    Distribution Restrictions. Except as set forth in the Credit
Agreement or the Partnership Agreement, no Partnership Entity is a party to any
contract, agreement or other written arrangement which expressly restricts or
prohibits any Partnership Entity from declaring, setting aside, or paying any
dividend or making any other distribution in respect of the Equity Securities in
such Partnership Entity whether in cash or in-kind or that otherwise expressly
restricts the ability of the Partnership to perform its obligations under the
Partnership Agreement with respect to the Series A Preferred Units.

 

-14-



--------------------------------------------------------------------------------

Section 3.07    Capitalization.

(a)    After giving effect to the transactions contemplated hereby, the issued
and outstanding Equity Securities in the Partnership will consist solely of (i)
324,929,305 Common Units (as defined in the Partnership Agreement), (ii) 625,000
Series A Preferred Units, and (iii) 18,941,631 Warrants (as defined in the
Partnership Agreement).

(b)    All of the Equity Securities in the Partnership have been duly
authorized, were issued or, in the case of the Series A Preferred Units, will be
issued after giving effect to the transactions contemplated hereby, in
compliance with Law and the Partnership’s Charter Documents and, to the extent
required by the applicable Charter Documents, are fully paid. None of the Equity
Securities in the Partnership were issued or, in the case of the Series A
Preferred Units, will be issued after giving effect to the transactions
contemplated hereby, in violation of any preemptive rights or rights of first
refusal of any Person.

(c)    Except as set forth in the Partnership Agreement, there are no
outstanding or authorized options, warrants, convertible securities, or other
rights, agreements, arrangements, or commitments of any character obligating the
Partnership to issue or sell any Equity Security or any other equity interest in
the Partnership. The Partnership does not have any outstanding or authorized
unit appreciation, phantom unit, or profit participation rights. Other than as
provided for in the Partnership Agreement and the Voting Agreement, there are no
voting trusts, unitholder agreements, proxies, or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Equity Securities in the Partnership. Except for its ownership of Equity
Securities of its Subsidiaries and the Joint Ventures, the Partnership does not
own, directly or indirectly, any Equity Securities of any Person.

Section 3.08    General Partner Interests; Power and Authority; No Other
Activities. The General Partner owns all of the general partner interests of the
Partnership; all of such general partner interests have been duly authorized and
validly issued in accordance with the applicable Charter Documents, and are
fully paid (to the extent required by the applicable Charter Documents) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the General Partner owns such
general partner interests free and clear of all Liens except for
(a) restrictions on transferability contained in the applicable Charter
Documents of the Partnership or as described in the SEC Filings and (b) Liens
created or arising under the Credit Agreement. The General Partner has all
requisite power and authority to act as general partner of the Partnership. The
General Partner does not directly own any real property or material assets or
engage in any operations or business other than its direct ownership of general
partner interests of the Partnership.

Section 3.09    Ownership of the Partnership Entities.

(a)    The Partnership owns all of the Equity Securities of Altus Midstream
Subsidiary GP LLC; all of such Equity Securities have been duly authorized and
validly issued in accordance with the applicable Charter Documents, and are
fully paid (to the extent required by the applicable Charter Documents) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns such Equity
Securities free and clear of all Liens except for (i) restrictions on
transferability contained in the applicable Charter Documents of Altus Midstream
Subsidiary GP LLC or as described in the SEC Filings and (ii) Liens created or
arising under the Credit Agreement;

 

-15-



--------------------------------------------------------------------------------

(b)    The Partnership owns fifteen percent (15%) of the Equity Securities of
Gulf Coast Express Pipeline LLC; to the Knowledge of the Partnership, all of
such Equity Securities have been duly authorized and validly issued in
accordance with the applicable Charter Documents, and are fully paid (to the
extent required by the applicable Charter Documents) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and the Partnership owns such Equity Securities free and
clear of all Liens except for (i) restrictions on transferability contained in
the applicable Charter Documents of Gulf Coast Express Pipeline LLC or as
described in the SEC Filings and (ii) Liens created or arising under the Credit
Agreement;

(c)    The Partnership owns all of the limited partner interests of Altus
Midstream Gathering LP; all of such limited partner interests have been duly
authorized and validly issued in accordance with the applicable Charter
Documents, and are fully paid (to the extent required by the applicable Charter
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the Partnership
owns such limited partner interests free and clear of all Liens except for
(i) restrictions on transferability contained in the applicable Charter
Documents of Altus Midstream Gathering LP or as described in the SEC Filings and
(ii) Liens created or arising under the Credit Agreement;

(d)    The Partnership owns all of the limited partner interests of Altus
Midstream Processing LP; all of such limited partner interests have been duly
authorized and validly issued in accordance with the applicable Charter
Documents, and are fully paid (to the extent required by the applicable Charter
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the Partnership
owns such limited partner interests free and clear of all Liens except for
(i) restrictions on transferability contained in the applicable Charter
Documents of Altus Midstream Processing LP or as described in the SEC Filings
and (ii) Liens created or arising under the Credit Agreement;

(e)    The Partnership owns all of the limited partner interests of Altus
Midstream NGL Pipeline LP; all of such limited partner interests have been duly
authorized and validly issued in accordance with the applicable Charter
Documents, and are fully paid (to the extent required by the applicable Charter
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the Partnership
owns such limited partner interests free and clear of all Liens except for
(i) restrictions on transferability contained in the applicable Charter
Documents of Altus Midstream NGL Pipeline LP or as described in the SEC Filings
and (ii) Liens created or arising under the Credit Agreement;

(f)    The Partnership owns all of the limited partner interests of Altus
Midstream Pipeline LP; all of such limited partner interests have been duly
authorized and validly issued in accordance with the applicable Charter
Documents, and are fully paid (to the extent required by the applicable Charter
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and the Partnership
owns such limited partner interests free and clear of all Liens except for
(i) restrictions on transferability contained in the applicable Charter
Documents of Altus Midstream Pipeline LP or as described in the SEC Filings and
(ii) Liens created or arising under the Credit Agreement;

(g)    Altus Midstream Subsidiary GP LLC owns all of the general partner
interests of each of Altus Midstream Gathering LP, Altus Midstream Processing
LP, Altus Midstream NGL Pipeline LP, and Altus Midstream Pipeline LP; all of
such general partner interests have been duly authorized and validly issued in
accordance with the applicable Charter Documents, and are fully paid (to the
extent required by the applicable Charter Documents) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and Altus Midstream Subsidiary GP LLC owns such general
partner interests free and clear of all Liens except for (i) restrictions on
transferability contained in the applicable Charter Documents of Altus Midstream
Pipeline LP or as described in the SEC Filings and (ii) Liens created or arising
under the Credit Agreement;

 

-16-



--------------------------------------------------------------------------------

(h)    Altus Midstream Processing LP owns fifteen percent (15%) of the limited
partner interests of EPIC Crude Holdings LP; to the Knowledge of the
Partnership, all of such limited partner interests have been duly authorized and
validly issued in accordance with the applicable Charter Documents, and are
fully paid (to the extent required by the applicable Charter Documents) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act); and Altus Midstream
Processing LP owns such limited partner interests free and clear of all Liens
except for (i) restrictions on transferability contained in the applicable
Charter Documents of EPIC Crude Holdings LP or as described in the SEC Filings
and (ii) Liens created or arising under the Credit Agreement.

Section 3.10    Subsidiaries. Other than as set forth in Section 3.09, none of
the Partnership or its Subsidiaries (i) own, directly or indirectly, any Equity
Securities of any corporation, partnership, limited liability company, joint
venture, association or other entity, (ii) has outstanding any Equity Securities
or any other securities convertible into or exchangeable for Equity Securities,
or (iii) have outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, Equity Securities or securities convertible into or
exchangeable for Equity Securities, other than the Option Agreements.

Section 3.11    Title to Properties. Except as disclosed in the SEC Filings:

(a)    the Partnership Entities have (i) good and indefeasible title to all
material real property (excluding rights-of-way, as hereinafter defined) owned
by them and (ii) good title to all material personal property owned by them, in
the case of each of clauses (i) and (ii), free and clear of all Liens, except
Permitted Liens; and

(b)    all material land, buildings, and other improvements, and all material
equipment and other personal property, to be held under lease or sublease by the
Partnership Entities, are held by them under valid and subsisting leases or
subleases, as the case may be, with such exceptions as do not materially
interfere with the use made or proposed to be made of such property, buildings
or other improvements by the Partnership Entities.

Section 3.12    Rights of Way. Except as disclosed in the SEC Filings, each of
the Partnership Entities (i) has such consents, easements, rights-of-way, or
licenses from any person (collectively, “rights-of-way”) as are necessary to
conduct its business as currently conducted, except for such rights-of-way the
failure of which to obtain, would not reasonably be likely to have, individually
or in the aggregate, a material and adverse impact on the conduct of the
Partnership’s business; and (ii) will have fulfilled and performed all of its
obligations with respect to such rights-of-way and no event shall have occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or would result in any impairment of the rights of the
holder of any such rights-of-way, except for such revocations, terminations and
impairments that would not reasonably be likely to materially and adversely
affect the conduct of the business of the Partnership.

Section 3.13    Possession of Governmental Licenses. Except as disclosed in the
SEC Filings, (i) each of the Partnership Entities possesses such permits,
licenses, patents, certificates of need, approvals, waivers, exemptions,
consents, and other authorizations issued by the appropriate federal, state,
local, or foreign governments or regulatory agencies or bodies (collectively,
“Governmental Licenses”) necessary to conduct its business as currently
conducted except for such Governmental Licenses, the failure of which

 

-17-



--------------------------------------------------------------------------------

to obtain would not, individually or in the aggregate, reasonably be likely to
have materially and adversely impact the business of such Partnership Entity;
(ii) each of the Partnership Entities is in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure to so
comply would not, individually or in the aggregate, reasonably be likely to
materially and adversely affect the business of such Partnership Entity;
(iii) the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, individually or
in the aggregate, reasonably be likely to materially and adversely affect the
business of such Partnership Entity; and (iv) none of the Partnership Entities
has received any notice of Proceedings relating to the revocation or
modification of any Governmental Licenses that, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be likely to have a material and adverse effect on the business of
such Partnership Entity.

Section 3.14    Compliance with Laws. Each of the Partnership Entities is in
compliance in all material respects with all applicable Laws where noncompliance
therewith may reasonably be expected to materially and adversely affect such
Partnership Entity, except where the necessity of compliance therewith is
contested in good faith by appropriate Proceedings.

Section 3.15    Legal Proceedings. There is no Proceeding pending or, to
Partnership’s Knowledge, threatened against any Partnership Entity, which seeks
an order restraining, enjoining, or otherwise prohibiting or making illegal any
of the transactions contemplated hereby or by the other Transaction Documents.
Except as described in the Financial Statements or the SEC Filings, (a) any and
all probable and estimated liabilities of the Partnership Entities under any and
all Proceedings now pending or, to the Knowledge of the Partnership, threatened,
to which any of the Partnership Entities is or, to the Knowledge of the
Partnership, may be a party, or which the business or assets of any of the
Partnership Entities is or, to the Knowledge of the Partnership, may be subject
are adequately covered (except for standard deductible amounts) by the existing
insurance maintained by or for the benefit of the Partnership Entities or
reserves established by the Financial Statements and (b) there are no bankruptcy
proceedings pending, being contemplated by or, to the Knowledge of the
Partnership, threatened against any of the Partnership Entities. To the
Knowledge of the Partnership, (i) there is no Proceeding pending or threatened
in writing against any Joint Venture, which seeks an order restraining,
enjoining, or otherwise prohibiting or making illegal any of the transactions
contemplated hereby or by the other Transaction Documents and (ii) there are no
bankruptcy proceedings pending, being contemplated by or threatened in writing
against any of the Joint Ventures.

Section 3.16    Environmental Laws. Except as described in the SEC Filings, the
Financial Statements, (a) each Partnership Entity is, and since the date of its
formation has been, in compliance in all material respects with all
Environmental Laws, (b) each Partnership Entity has all material permits,
authorizations, and approvals required under any applicable Environmental Laws
and are each in material compliance with their requirements, and (c) there are
no pending or, or to the Partnership’s Knowledge, threatened administrative,
regulatory, or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation, or proceedings relating to
any Environmental Law against any Partnership Entity.

Section 3.17    No Employees. No Partnership Entity has, and each Partnership
Entity has never had, any employees.

Section 3.18    Taxes. (a) The Partnership and each of its Subsidiaries have
(i) duly and timely filed all material Tax Returns required to be filed, which
Tax Returns are true, correct and complete in all material respects, and
(ii) duly and timely paid all material amounts of Taxes that are due and payable
(whether or not reflected on any Tax Return); (b) there are no liens for Taxes
on any of the Partnership’s assets, other than Liens for Taxes not yet due and
payable; (c) there are no audits or other Tax proceedings

 

-18-



--------------------------------------------------------------------------------

pending or, to the Knowledge of the Partnership, threatened, with respect to any
Taxes of the Partnership; (d) the Partnership and each of its Subsidiaries have
duly and timely withheld and paid over to the appropriate Governmental Entity
all Taxes that are required to be withheld pursuant to applicable Law; (e) all
deficiencies asserted against the Partnership as a result of any audits or other
Tax proceedings have been fully paid or finally settled; (f) there are no
outstanding agreements or waivers extending the statutory period of limitations
applicable to any Taxes or Tax Returns of the Partnership or any of its
Subsidiaries; (g) no private letter ruling, technical advice memorandum, closing
agreement or similar ruling, memorandum or agreement by or with any Governmental
Entity is binding on or has been requested with respect to the Partnership or
any of its Subsidiaries; (h) neither the Partnership nor any of its Subsidiaries
(i) has participated in any “listed transaction” as defined under Treasury
Regulation Section 1.6011-4(b)(2), or (ii) is a party to, is otherwise bound by
or has any obligation under, any Tax sharing agreement, Tax allocation
agreement, or similar agreement or arrangement (other than customary
indemnification provisions in commercial agreements entered into in the ordinary
course of business the principal subject matter of which is not Taxes); and
(i) the Partnership and each of its Subsidiaries are, and have been since their
respective dates of formation, properly classified as partnerships or
disregarded entities for U.S. federal (and applicable state and local) income
Tax purposes. The representations and warranties set forth in (x) this
Section 3.18 and (y) Section 3.17, Section 3.19 and Section 3.23, but solely to
the extent the representations and warranties set forth in Section 3.17,
Section 3.19 and Section 3.23 relate to Taxes of the Partnership or any of its
Subsidiaries, are the sole and exclusive representations and warranties in this
Agreement with respect to Taxes. The representations and warranties in this
Section 3.18 (other than the representations and warranties set forth in
Sections 3.18(c), (g), (h) and (i)) may be relied upon only for taxable periods,
and portions thereof, ending on or before the Closing Date.

Section 3.19    Financial Statements.

(a)    Complete copies of the unaudited consolidated balance sheet of the
Partnership and its Subsidiaries as of the end of March 31, 2019 (the “Balance
Sheet Date”) and consolidated statements of earnings and cash flow of the
Partnership and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter (the “Financial Statements”) have been delivered to the
Purchasers. The Financial Statements have been prepared in accordance with
GAAP. The Financial Statements are based on the books and records of the
Partnership and fairly present in all material respects the financial condition
of the Partnership as of the date they were prepared and the results of the
operations of the Partnership for the periods indicated.

(b)    The Partnership has no liabilities that would be required to be reflected
on a balance sheet prepared in accordance with GAAP, other than (i) obligations
arising under the Transaction Documents, (ii) those liabilities that are
adequately reflected or reserved against in the Financial Statements,
(iii) those liabilities that have been incurred in the ordinary course of
business since the Balance Sheet Date, or (iv) those that are not, individually
or in the aggregate, material in amount to the Partnership.

Section 3.20    Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among any Partnership Entity, on the one
hand, and the directors, officers, unitholders, stockholders, unitholders,
Affiliates, customers or suppliers of any Partnership Entity, on the other hand,
that is required to be described in the SEC Filings and is not so described.
Except as described in the SEC Filings, no Partnership Entity has, directly or
indirectly (a) made a personal loan to or for any director or executive officer
of the Corporation, the General Partner or their respective Affiliates, or to or
for any family member or Affiliate of any director or executive officer of the
Corporation or the General Partner or their respective Affiliates or (b) made
any material modification to the term of any personal loan to any director or
executive officer of the Corporation or the General Partner or their respective
Affiliates, or any family member or Affiliate of any director or executive
officer of the Corporation or the General Partner or their respective
Affiliates.

 

-19-



--------------------------------------------------------------------------------

Section 3.21    Material Contracts.

(a)    Schedule 3.21 attached hereto sets forth a complete list of all Material
Contracts and copies of each Material Contract (including any amendments
thereto) have been made available to the Purchasers or are included in the SEC
Filings. Each Material Contract is valid and binding on the Partnership Entity
that is a party thereto and, to the Knowledge of the Partnership, each other
party thereto, and is in full force and effect and enforceable in accordance
with its terms, except that such enforcement may be subject to applicable
Creditor’s Rights. There is no default under any Material Contract by a
Partnership Entity or, to the Knowledge of the Partnership, by any other party
thereto, that would give rise to any right of termination, cancellation, or
acceleration thereof. None of the Partnership Entities or any of their
respective Subsidiaries has sent to any counterparty to a Material Contract or
received from any counterparty to a Material Contract any written notice stating
an intent to terminate a Material Contract, contest the validity or
enforceability of a Material Contract (or any provision thereof), or modify or
renegotiate the terms of a Material Contract in manner materially adverse to the
Partnership.

(b)    Copies of each Joint Venture Material Contract (including any amendments
thereto) have been made available to the Purchasers or are included in the SEC
Filings. To the Knowledge of the Partnership, each Joint Venture Material
Contract is valid and binding on each of the parties thereto, and is in full
force and effect and enforceable in accordance with its terms, except that such
enforcement may be subject to applicable Creditor’s Rights. To the Knowledge of
the Partnership, there is no default under any Joint Venture Material Contract
by any party thereto that would give rise to any right of termination,
cancellation, or acceleration thereof. To the Knowledge of the Partnership, none
of the Joint Ventures, SCM Alpine, LLC, Breviloba, LLC or Permian Highway
Pipeline LLC, as applicable, or any of their respective Affiliates has sent to
any counterparty to a Joint Venture Material Contract or received from any
counterparty to a Joint Venture Material Contract any written notice stating an
intent to terminate a Joint Venture Material Contract, contest the validity or
enforceability of a Joint Venture Material Contract (or any provision thereof),
or modify or renegotiate the terms of a Joint Venture Material Contract in
manner materially adverse to a Joint Venture, SCM Alpine, LLC, Breviloba, LLC or
Permian Highway Pipeline LLC, as applicable.

Section 3.22    Intellectual Property. The Partnership Entities own, possess,
license, or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the operations of the business of the Partnership,
taken as a whole, as now conducted or as proposed in the SEC Filings to be
conducted except to the extent that the failure to own, possess, license or have
other rights in such Intellectual Property would not, individually or in the
aggregate, reasonably be likely to materially and adversely affect the business
of the Partnership.

Section 3.23    No MAE. Since the Balance Sheet Date, with respect to the
Partnership Entities, there has not been any damage, destruction, or loss,
whether covered by insurance or not, that would reasonably be expected to have a
Material Adverse Effect.

Section 3.24    Investment Company Act. Upon the issuance and sale of the Series
A Preferred Units as herein contemplated and the application of the net proceeds
therefrom, the Partnership will not be required to register as an “investment
company” under the Investment Company Act of 1940, as amended.

Section 3.25    Anti-Corruption Laws and Sanctions. The Partnership has
implemented and maintains in effect policies and procedures designed to achieve
compliance by the Partnership Entities and their respective directors, officers,
employees and agents (acting in their capacity as such) with applicable
Anti-Corruption Laws and Sanctions. Each Partnership Entity is, and since
November 9, 2018 has been, in

 

-20-



--------------------------------------------------------------------------------

compliance with all applicable Anti-Corruption Laws and Sanctions in all
material respects. None of (a) the Partnership Entities, (b) any director or
officer of a Partnership Entity, or (c) to the Knowledge of the Partnership, any
employee or agent of a Partnership Entity (in each case, acting in their
capacity as such), is a Sanctioned Person.

Section 3.26    No Purchaser Side Agreement. Except (a) as previously disclosed
in writing to each Purchaser and (b) for the Letter Agreement, there are no
binding agreements by, among or between the Partnership Entities or any of their
Affiliates, on the one hand, and any Purchaser or any of their Affiliates, on
the other hand, with respect to the transactions contemplated hereby other than
the Transaction Documents.

Section 3.27    Brokers. Except for Credit Suisse Securities (USA) LLC and J. P.
Morgan Securities LLC, which are acting as placement agents for the Partnership,
no broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Partnership.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation represents and warrants to each Purchaser as follows:

Section 4.01    Organization. The Corporation is a corporation duly formed,
validly existing, and in good standing under the Laws of the State of Delaware,
and the General Partner is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware. Each of
the Corporation and the General Partner has all requisite organizational power
and authority to carry on its business as now being conducted and to own, lease,
and operate its properties and assets as now owned, leased, or operated and to
perform all its obligations under the agreements and instruments to which it is
a party or by which it is bound. The Corporation is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not be material to the conduct of the business of
the Partnership.

Section 4.02    Authority. The Corporation has all requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Corporation of this Agreement and the other Transaction
Documents, and the performance by the Corporation of its obligations hereunder
and thereunder, have been duly and validly authorized by all necessary corporate
action. This Agreement has been duly and validly executed and delivered by the
Corporation and constitutes the legal, valid, and binding obligation of the
Corporation enforceable against the Corporation in accordance with its terms,
except as the same may be limited by Creditors’ Rights.

Section 4.03    No Conflicts; Consents and Approvals. The execution and delivery
by the Corporation of this Agreement and the other Transaction Documents, the
performance by the Corporation of its obligations under this Agreement, and the
consummation by Corporation of the transactions contemplated hereby or thereby
do not:

(a)    conflict with, violate, or result in a breach of the Charter Documents of
the Corporation;

 

-21-



--------------------------------------------------------------------------------

(b)    (i) violate or result in a breach of any Law applicable to the
Corporation or (ii) require the Corporation to obtain or make any material
waiver, consent, action, approval, clearance, or authorization of, or
registration, declaration, or filing with, any Governmental Entity; or

(c)    result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, or acceleration) under, any of the terms, conditions,
or provisions of any note, contract, agreement, commitment, bond, mortgage,
indenture, license, lease, pledge agreement, or other instrument or obligation
to which the Corporation is a party or by which the Corporation or any of its
assets is bound;

except, in the case of clauses (b) and (c), for such violations or breaches, or
such failures to make or obtain waivers, actions, consents, approvals,
clearances, authorizations, declarations, filings, or registrations which would
not reasonably be expected to materially and adversely affect the Corporation’s
ability to perform its obligations hereunder.

Section 4.04    Capitalization. Except as disclosed in the SEC Filings,
(i) there are no outstanding or authorized options, warrants, convertible
securities, or other rights, agreements, arrangements or commitments of any
character relating to the Equity Securities in the Corporation or obligating the
Corporation to issue or sell any Equity Security or any other interest in the
Corporation, (ii) the Corporation does not have any outstanding or authorized
unit appreciation, phantom unit, profit participation or similar rights,
(iii) there are no voting trusts, unitholder agreements, proxies, or other
agreements in effect with respect to the voting or transfer of any of the Equity
Securities in the Corporation other than as provided for in the Voting
Agreement, and (iv) the Corporation does not own, directly or indirectly, any
Equity Securities of any Person except for its ownership of Equity Securities of
the Partnership, its Subsidiaries, and the Joint Ventures.

Section 4.05    Ownership of General Partner. The Corporation owns all of the
Equity Securities of the General Partner; all of such Equity Securities have
been duly authorized and validly issued in accordance with the applicable
Charter Documents, and are fully paid (to the extent required by the applicable
Charter Documents) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Corporation owns such Equity Securities free and clear of all Liens except for
(a) restrictions on transferability contained in the applicable Charter
Documents of the General Partner or as described in the SEC Filings and
(b) Liens created or arising under the Credit Agreement.

Section 4.06    Legal Proceedings. Except as described in the SEC Filings, there
is no Proceeding pending or, to Corporation’s Knowledge, threatened against the
Corporation, which seeks an order restraining, enjoining, or otherwise
prohibiting or making illegal any of the transactions contemplated hereby or by
the other Transaction Documents.

Section 4.07    SEC Filings. The SEC Filings, at the time filed, except to the
extent corrected by a subsequent SEC Filing, (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, in each case, with
respect to the matters contained in the representations and warranties of the
Partnership in Article III and of the Corporation in Article IV that are
qualified by reference to the SEC Filings, and (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act.

Section 4.08    Exchange Shares. Upon issuance in accordance with this Agreement
and the Partnership Agreement, subject to approval by the Corporation’s
stockholders at an annual or special meeting, the Class A Common Stock issuable
upon exchange of Series A Preferred Units in accordance

 

-22-



--------------------------------------------------------------------------------

with the Partnership Agreement (the “Exchange Shares”) will be duly authorized,
validly issued, fully paid, and nonassessable and will be free and clear of all
Liens, other than restrictions on transfer under the Partnership Agreement, or
applicable state and federal securities Laws, and Liens created by the holders
thereof.

Section 4.09    Conflicts Procedures. Each Partnership Entity is a member of the
“Company Group” as defined in the Corporation Related Party Transaction Policy
and Procedures. Each of the Corporation Conflicts Committee Charter and the
Corporation Related Party Transaction Policy and Procedures are duly authorized
and adopted by all necessary corporate action and are in full force and effect.
The Corporation has performed and complied in all material respects with all
obligations required to be performed or complied with by it under each of the
Corporation Conflicts Committee Charter and the Corporation Related Party
Transaction Policy and Procedures.

Section 4.10    Internal Controls. The Corporation maintains internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorization,
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for assets, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Corporation and its Subsidiaries’ internal
accounting controls are effective and none of the Corporation, the Corporation
or its Subsidiaries is aware of any material weakness in its internal accounting
controls.

Section 4.11    Disclosure Controls and Procedures. The Corporation has
established and maintains “disclosure controls and procedures” (as is defined in
Rule 13a-15(e) under the Exchange Act); and (a) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Corporation in the reports it files or will file or submit under the
Exchange Act, as applicable, is accumulated and communicated to management of
the Corporation, including its principal executive officer and principal
financial officer, as appropriate, to allow timely decisions regarding required
disclosure to be made and (b) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established to the extent required by Rule 13a-15 of the Exchange Act. Since the
date of the Annual Report, there have been no significant changes in the
Corporation’s internal control over financial reporting or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.

Section 4.12    Sarbanes-Oxley Act of 2002. The Corporation is in compliance in
all respects with the applicable provisions of the Sarbanes-Oxley Act of 2002
and the rules and regulations of the SEC and NASDAQ Global Market promulgated
thereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership and the Corporation as follows:

Section 5.01    Organization and Qualification. Such Purchaser is duly formed,
validly existing, and in good standing under the Laws of its jurisdiction of
organization. Such Purchaser has all requisite organizational power and
authority to carry on its business as now being conducted and to perform all its
obligations under the agreements and instruments to which it is a party or by
which it is bound.

 

-23-



--------------------------------------------------------------------------------

Section 5.02    Authority. Such Purchaser has all requisite organizational power
and authority to execute and deliver this Agreement and the other Transaction
Documents, and such Purchaser has all requisite organizational power and
authority to perform its obligations hereunder and to consummate the
transactions contemplated hereby and by the other Transaction Documents. The
execution and delivery by such Purchaser of this Agreement, and the performance
by such Purchaser of its obligations hereunder, have been duly and validly
authorized by all necessary organizational action. This Agreement has been duly
and validly executed and delivered by such Purchaser and constitutes the legal,
valid, and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms, except as the same may be limited by
Creditors’ Rights.

Section 5.03    No Conflicts; Consents and Approvals. The execution and delivery
by such Purchaser of this Agreement and the other Transaction Documents, the
performance by such Purchaser of its obligations under this Agreement and under
the other Transaction Documents, and the consummation by such Purchaser of the
transactions contemplated hereby and thereby do not:

(a)    conflict with, violate, or result in a breach of the Charter Documents of
such Purchaser;

(b)    (i) violate or result in a breach of any Law applicable to such Purchaser
or (ii) require such Purchaser to obtain or make any material waiver, consent,
action, approval, clearance, or authorization of, or registration, declaration,
or filing with, any Governmental Entity; or

(c)    result in a material violation or material breach of, or constitute (with
or without due notice or lapse of time or both) a material default (or give rise
to any right of termination, cancellation, or acceleration) under, any of the
terms, conditions, or provisions of any note, contract, agreement, commitment,
bond, mortgage, indenture, license, lease, pledge agreement, or other instrument
or obligation to which such Purchaser is a party or by which such Purchaser or
any of its assets is bound;

except, in the case of clause (b), for such violations or breaches, or such
failures to make or obtain waivers, consents, actions, approvals, clearances,
authorizations, declarations, filings, or registrations which would not
reasonably be expected to materially and adversely affect such Purchaser’s
ability to perform its obligations hereunder.

Section 5.04    Legal Proceedings. There is no Proceeding pending or, to such
Purchaser’s Knowledge, threatened against such Purchaser, which seeks an order
restraining, enjoining, or otherwise prohibiting or making illegal any of the
transactions contemplated hereby or by the other Transaction Documents.

Section 5.05    Unregistered Securities.

(a)    Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Series A Preferred Units.
Such Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
the Series A Preferred Units.

(b)    Information. Such Purchaser and its Representatives have been furnished
with all materials requested by such Purchaser relating to the business,
finances, and operations of the Partnership and the Corporation and to the offer
and sale of the Series A Preferred Units. Such Purchaser and its Representatives
have been afforded the opportunity to ask questions of the Partnership and the
Corporation. Such Purchaser understands that its purchase of the Series A
Preferred Units involves a high degree of risk. Such Purchaser has sought such
accounting, legal, and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Series A
Preferred Units.

 

-24-



--------------------------------------------------------------------------------

(c)    Purchase Representation. Such Purchaser is purchasing the Series A
Preferred Units for its own account and not with a view to distribution in
violation of any Laws. Such Purchaser has been advised and understands that the
Series A Preferred Units have not been registered under the Securities Act or
under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or
pursuant to another available exemption from the registration requirements of
the Securities Act). Such Purchaser has been advised and understands that the
Partnership, in issuing the Series A Preferred Units, is relying upon, among
other things, the representations and warranties of such Purchaser contained in
this Article V in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the Securities Act.

(d)    No Trading Market. Such Purchaser understands that there is no public
trading market for the Series A Preferred Units and that none is expected to
develop (other than as set forth in the Partnership Agreement). Such Purchaser
understands that the Series A Preferred Units must be held indefinitely unless
and until the Series A Preferred Units are registered under the Securities Act
or an exemption from registration is available.

(e)    Reliance by the Partnership. Such Purchaser understands that the Series A
Preferred Units are being offered and sold in reliance on a transactional
exemption from the registration requirements of federal and state securities
Laws and that the Partnership is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire the Series A
Preferred Units.

Section 5.06    No Prohibited Trading. During the fifteen (15) days prior to the
date hereof, such Purchaser has not (a) offered, sold, contracted to sell, sold
any option or contract to purchase, purchased any option or contract to sell,
granted any option, right or warrant to purchase, lent, or otherwise transferred
or disposed of, directly or indirectly, any of the Series A Preferred Units, or
(b) directly or indirectly engaged in any put or call options or short sales
with respect to the Series A Preferred Units or any Equity Securities of the
Corporation (including the Class  A Common Stock).

Section 5.07    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Purchaser.

ARTICLE VI

COVENANTS

Section 6.01    Covenants of the Partnership.

(a)    Conduct of Business.

(i)    During the period commencing on the date of this Agreement and ending as
of the Closing, the Corporation and the Partnership shall, and shall cause their
respective Subsidiaries to, subject to Section 6.01(a)(ii), use commercially
reasonable efforts to (A) conduct their respective businesses in the ordinary
course of business and (B) preserve intact the existence and business
organization of the Partnership Entities, Governmental Licenses, and present
business relationships with all material customers, suppliers, licensors,
distributors, and others having significant business relationships with the
Partnership Entities (or any of them), to the extent such relationships are and
continue to be beneficial to the Partnership Entities and their business.

 

-25-



--------------------------------------------------------------------------------

(ii)    During the period commencing on the date of this Agreement and ending as
of the Closing, the Corporation and the Partnership shall not, and shall cause
their respective Subsidiaries not to, modify, amend, or waive in any manner any
provision of the Partnership Agreement or any of the Charter Documents of their
Subsidiaries in a way that is adverse to the Purchasers.

(iii)    During the period commencing on the date of this Agreement and ending
as of the Closing, the Partnership shall not take any action that would require
the prior consent or approval of the Series A Preferred Unitholders representing
the Series A Required Voting Percentage (as such term is defined in the
Partnership Agreement) after Closing pursuant to and in accordance with
Section 6.01(e) of the Partnership Agreement.

(iv)    During the period commencing on the date of this Agreement and ending as
of the Closing, subject to restrictions on the Partnership’s and its
Subsidiaries’ ability to disclose such information as may be expressly set forth
in the Shin Oak Option Agreement or any confidentiality agreement relating
thereto, the Partnership shall, and shall cause its Subsidiaries to, provide
regular updates to the Purchasers regarding the status of the transactions
contemplated by the Shin Oak Option Agreement, including by (x) providing
Purchasers with prompt notice of all material developments with respect thereto
and (y) to the extent not duplicative with preceding clause (x), providing true,
correct, and complete copies of any written notice given by or to the
Partnership under the Shin Oak Option Agreement promptly following their receipt
or delivery, as applicable.

(v)    Notwithstanding anything herein to the contrary, the Partnership may,
without the consent of the Purchasers and without violating this Section 6.01,
take all actions necessary to (A) exercise and close the Partnership’s right to
acquire the Option Interests (as defined in the PHP Option Agreement) under the
PHP Option Agreement and (B) exercise the Partnership’s right to acquire the
Option Interests (as defined in the GCX Option Agreement) under the GCX Option
Agreement.

Section 6.02    Covenants of the Corporation.

(a)    The Corporation hereby covenants and agrees not to amend, alter, modify,
or repeal its Charter Documents, or to permit any of its Subsidiaries to amend,
alter, modify, or repeal any of their respective Charter Documents, other than
in a manner that would not disproportionately affect the Series A Preferred
Unitholders or their ability to dispose of Exchange Shares.

(b)    The Corporation hereby covenants and agrees to keep available and reserve
the Series A Required Minimum out of the Corporation’s authorized but unissued
shares of Class A Common Stock at all times while Series A Preferred Units or
Exchange Shares are outstanding solely for the purpose of issuance upon exchange
of the Series A Preferred Units.

(c)    Because it is possible that the Series A Preferred Units could be
exchanged (the “Potential Exchange”) for a number of shares of Class A Common
Stock equal to or greater than twenty percent (20%) of the then-outstanding
voting power of the Corporation (the “Requisite Stockholder Approval”), the
Corporation hereby covenants and agrees to submit the terms of the Potential
Exchange to its stockholders in one or more proposals for approval at the
Corporation’s annual meeting of stockholders for the year 2020 (the “2020 Annual
Meeting”). If the Potential Exchange is not approved by Requisite Stockholder
Approval at the 2020 Annual Meeting, or an adjournment or postponement thereof,
then the Corporation hereby covenants and agrees to submit the terms of the
Potential Exchange to its stockholders at the subsequent annual or special
meeting.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein and in the
certificates delivered pursuant to Section 2.04(a)(iv) (with respect to
Section 2.03(c)(i)) and Section 2.04(b)(v) (with respect to Section 2.03(b)(i))
shall each survive the Closing and shall remain in full force and effect until
the date that is twelve (12) months from the date hereof, provided that (a) the
Partnership Fundamental Representations, the Corporation Fundamental
Representations, and the Purchaser Fundamental Representations contained herein
and in the certificates delivered pursuant to Section 2.04(a)(iv) (with respect
to Section 2.03(c)(i)) and Section 2.04(b)(v) (with respect to
Section 2.03(b)(i)) shall each survive for a period ending upon the earlier of
(i) the date upon which all of the Series A Preferred Units have been exchanged
for Class A Common Stock or redeemed pursuant to the Partnership Agreement and
(ii) the seventh (7th) anniversary of the date hereof and (b) the
representations and warranties of the Partnership set forth in and Section 3.18
and the corresponding representations and warranties contained in the
certificate delivered pursuant to Section 2.04(b)(v) (with respect to
Section 2.03(b)(i)) shall each survive until thirty (30) days after the
expiration of the applicable statute of limitations. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.
All covenants and agreements of the parties contained herein shall survive the
Closing until satisfied in accordance with their respective terms. The date upon
which an Indemnified Person gives notice of a claim for indemnification (stating
in reasonable detail the basis of such claim for indemnification) to the
Indemnifying Person shall constitute the date upon which such claim for
indemnification has been made for purposes of this Section 7.01.

Section 7.02    Indemnification by the Partnership. Subject to the other terms
and conditions of this Article VII, from and after Closing, the Partnership
shall indemnify each Purchaser and its Affiliates and their respective
Representatives (collectively, the “Purchaser Indemnitees”) against, and shall
hold each of them harmless from and against, any and all Losses incurred or
sustained by, or imposed upon, the Purchaser Indemnitees based upon, arising out
of, with respect to or by reason of:

(a)    any breach of any of the representations or warranties of the Partnership
in Article III or the Corporation in Article IV or of the Partnership or the
Corporation in the certificate delivered pursuant to Section 2.04(b)(v) (with
respect to Section 2.03(b)(i)), in each case, as of the date such representation
or warranty was made and as if such representation or warranty was made on and
as of the Closing (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date); or

(b)    any breach of any covenant, agreement or obligation to be performed by
the Partnership or the Corporation pursuant to this Agreement.

Section 7.03    Indemnification by Purchaser. Subject to the other terms and
conditions of this Article VII, from and after Closing, each Purchaser shall,
severally and not jointly, indemnify each of the Partnership and its Affiliates
and their respective Representatives (collectively, the “Partnership
Indemnitees”) against, and shall hold each of them harmless from and against,
any and all Losses incurred or sustained by, or imposed upon, the Partnership
Indemnitees based upon, arising out of, with respect to or by reason of:

(a)    any breach of any of the representations or warranties of such Purchaser
in Article V or of such Purchaser in the certificate delivered pursuant to
Section 2.04(a)(iv) (with respect to Section

 

-27-



--------------------------------------------------------------------------------

2.03(c)(i)), in each case, as of the date such representation or warranty was
made and as if such representation or warranty was made on and as of the Closing
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date); or

(b)    any breach of any covenant, agreement or obligation to be performed by
such Purchaser pursuant to this Agreement.

Section 7.04    Certain Limitations.

(a)    Except for claims relating to the Partnership Fundamental
Representations, Corporation Fundamental Representations, or Purchaser
Fundamental Representations, no Indemnifying Person shall be liable for any
claim for indemnification under Section 7.02(a) or Section 7.03(a), as
applicable, unless the aggregate Losses resulting from such claim exceed
$500,000.

(b)    Notwithstanding anything to the contrary contained in this Agreement, the
aggregate amount of all Losses payable by the Partnership in respect of
indemnification under Section 7.02(a) shall not exceed the Purchase Price, and
the aggregate amount of all Losses payable by each Purchaser in respect of
indemnification under this Article VII shall not exceed such Purchaser’s Funding
Amount.

Section 7.05    Indemnification Procedures.

(a)    If any Purchaser Indemnitee or Partnership Indemnitee, as applicable (an
“Indemnified Person”), has a claim or receives actual notice of any claim or the
commencement of any Proceeding, which could give rise to an obligation on the
part of a party hereto to provide indemnification (the “Indemnifying Person”)
pursuant to this Article VII (other than a Third Party Indemnification Claim),
the Indemnified Person shall promptly give the Indemnifying Person notice
thereof (the “Indemnification Claim”); provided that the failure to give such
prompt notice shall not prevent any Indemnified Person from being indemnified
hereunder for any Losses, except to the extent that the failure to so promptly
notify the Indemnifying Person materially prejudices the Indemnifying Person’s
ability to defend against such Indemnification Claim.

(b)    Upon receipt by an Indemnified Person of actual notice of a claim, or the
commencement of any Proceeding, by a third party (a “Third Party Claim”) that
could give rise to an obligation to provide indemnification pursuant to this
Article VII, the Indemnified Person will give the Indemnifying Person prompt
written notice thereof (the “Third Party Indemnification Claim”); provided that
the failure of the Indemnified Person to so promptly notify the Indemnifying
Person shall not prevent any Indemnified Person from being indemnified for any
Losses, except to the extent that the failure to so promptly notify the
Indemnifying Person materially prejudices the Indemnifying Person’s ability to
defend against such Indemnification Claim.

(c)    Any Indemnification Claim or Third Party Indemnification Claim will
describe the claim in reasonable detail. The Indemnifying Person may elect to
assume control over the compromise or defense of any Third Party Indemnification
Claim at the Indemnifying Person’s own expense and by such Indemnifying Person’s
own counsel, which counsel will be reasonably satisfactory to the Indemnified
Person. If the Indemnifying Person so elects to assume control over the
compromise and defense of such Third Party Indemnification Claim, the
Indemnifying Person shall notify the Indemnified Person of such Indemnifying
Person’s intent to do so, and the Indemnified Person shall reasonably cooperate,
at the expense of the Indemnifying Person, in the compromise of, or defense
against, such Third Party Indemnification Claim; provided, that: (i) the
Indemnified Person may, if such Indemnified Person so desires, employ one
counsel (at the Indemnified Person’s expense) to assist in the handling (but not
control

 

-28-



--------------------------------------------------------------------------------

the defense) of any Third Party Indemnification Claim or at the Indemnifying
Person’s expense if a conflict of interest between such parties exists in
respect thereto that makes separate representation advisable; (ii) the
Indemnifying Person shall keep the Indemnified Person advised of all material
events with respect to any Third Party Indemnification Claim; (iii) no
Indemnifying Person will have any liability for any claim settled by the
Indemnified Person without such Indemnifying Person’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed); and
(iv) no Indemnifying Person will, without the prior written consent of the
Indemnified Person (such consent not to be unreasonably withheld, conditioned or
delayed), settle or compromise or consent to the entry of any judgment in any
pending or threatened action in respect of which indemnification may be sought
hereunder (whether or not any such Indemnified Person is a party to such
action), unless such settlement, compromise or consent by its terms
(A) obligates the Indemnifying Person to pay the full amount of the liability in
connection with such Third Party Indemnification Claim, (B) does not contain any
admission of wrongdoing or illegal conduct by the Indemnified Person,
(C) includes an unconditional release of the Indemnified Persons from all
liability relating to or arising out of, or with relating to the subject matter
of, such claim or Proceeding, (D) does not impose any (x) injunctive or
equitable relief, (y) criminal or quasi-criminal penalty or (z) unsatisfied
continuing liability or obligation against the Indemnified Person.
Notwithstanding the foregoing, the Indemnified Person shall have the right to
control, pay or settle any proceeding which the Indemnifying Person shall have
undertaken to defend if the Indemnified Person elects, in its sole discretion,
to waive any right to indemnification therefor by the Indemnifying Person.

Section 7.06    Payments. Once a Loss is agreed to by the Indemnifying Person or
finally adjudicated (by final, un-appealable court order or agreement of the
Indemnifying Person and the Indemnified Person) to be payable pursuant to this
Article VII, the Indemnifying Person shall satisfy its obligations within five
(5) Business Days of such agreement or final adjudication by wire transfer of
immediately available funds.

Section 7.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 7.08    Exclusive Remedies. Subject to Section 9.09, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims for any breach of any representation, warranty, covenant,
agreement, or obligation set forth herein or otherwise relating to the subject
matter of this Agreement or for any breach of any representation and warranty
set forth in any of the certificates delivered pursuant to Section 2.04(a)(iv)
(with respect to Section 2.03(c)(i)) and Section 2.04(b)(v) (with respect to
Section 2.03(b)(i)), shall be pursuant to the indemnification provisions set
forth in this Article VII. In furtherance of the foregoing, each party hereby
waives, to the fullest extent permitted under Law, any and all rights, claims,
and causes of action for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement or for any breach of any representation and warranty
set forth in any of the certificates delivered pursuant to Section 2.04(a)(iv)
(with respect to Section 2.03(c)(i)) and Section 2.04(b)(v) (with respect to
Section 2.03(b)(i)) it may have against the other parties hereto and their
Affiliates and each of their respective Representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this Article VII.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

Section 8.01    Termination.

(a)    This Agreement may be terminated at any time prior to the Closing:

(i)    by mutual written consent of the Partnership, the Corporation, and a
Purchaser, with respect to itself but not any other Purchaser;

(ii)    by either the Partnership or a Purchaser, with respect to itself but not
any other Purchaser, if any Governmental Entity with lawful jurisdiction shall
have issued a final order, decree or ruling or taken any other final action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
the Transaction Documents and such order, decree, ruling or other action is or
shall have become final and nonappealable; provided, that unless an order or
decree is issued because (A) the Partnership breached a warranty, covenant, or
agreement by it in this Agreement, no order or decree issued in connection with
a Proceeding instituted by any Purchaser or its Affiliates shall give any such
Purchaser the right to terminate this Agreement pursuant to this
Section 8.01(a)(ii) or (B) a Purchaser breached a warranty, covenant, or
agreement by it in this Agreement, no order or decree issued in connection with
a Proceeding instituted by the Partnership or any of its Affiliates shall give
the Partnership the right to terminate this Agreement pursuant to this
Section 8.01(a)(ii);

(iii)    by the Partnership, with respect to a Purchaser, if (A) there shall
have been a breach of any representation or warranty of such Purchaser set forth
in this Agreement or in any other Transaction Document, or if any such
representation or warranty of such Purchaser shall have become untrue, in either
case, such that the conditions set forth in Section 2.03(c) would be incapable
of being satisfied by the Closing Date or (B) there shall have been a breach in
any material respect by such Purchaser of any of its covenants or agreements
hereunder, and with respect to clause (A) or (B) such Purchaser has not cured
such breach or inaccuracy within thirty (30) days after receipt of written
notice thereof from the Partnership; provided, however, that the Partnership is
not then in breach of any of its obligations hereunder;

(iv)    by a Purchaser, with respect to itself but not any other Purchaser, if
(A) there shall have been a breach of any representation or warranty of the
Partnership or the Corporation set forth in this Agreement, or if any such
representation or warranty of the Partnership or the Corporation shall have
become untrue, in either case, such that the conditions set forth in
Section 2.03(b)(i) would be incapable of being satisfied by the Closing Date or
(B) there shall have been a breach in any material respect by the Partnership or
the Corporation of any of its covenants or agreements contained in Article VI,
Section 2.04 and Section 9.14 or any other material covenant or agreement
contained herein, and with respect to clause (A) or (B) the Partnership or the
Corporation, as applicable, shall have not cured such breach or inaccuracy
within thirty (30) days after receipt of written notice thereof from the
Purchaser; provided, however, that the Purchaser is not then in breach of any of
its obligations hereunder; or

(v)    by either the Partnership or a Purchaser, with respect to itself but not
any other Purchaser, if the Closing shall not have occurred by the first (1st)
Business Day immediately following the Scheduled Closing Date.

(b)    In the event that this Agreement is terminated with respect to a
Purchaser pursuant to Section 8.01(a), the Partnership shall thereafter promptly
provide to each other Purchaser notice of such termination and the option, at
such other Purchaser’s sole discretion, to terminate this Agreement pursuant to
Section 8.01(a).

Section 8.02    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to Section 8.01, this Agreement shall become null and
void and have no further force or effect, but a party shall not be released from
any liability arising from or in connection with the Fraud of any party hereto
or any willful breach of any covenant or agreement set forth herein occurring
prior to such termination if the terminating party has the right to terminate
this Agreement by reason of such breach.

 

-30-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01    Expenses; Transfer Taxes.

(a)    Except as otherwise expressly provided herein or in the Letter Agreement,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
other Transaction Documents and the transactions contemplated hereby and thereby
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred.

(b)    Any transfer, documentary, sales, use, stamp, registration, and other
such Taxes and fees imposed in connection with Purchaser’s acquisition of Series
A Preferred Units shall be borne solely by the Partnership.

Section 9.02    Entire Agreement. This Agreement and the Transaction Documents
and the other agreements contemplated hereby and thereby constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all other prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the other agreements
contemplated hereby, the statements in the body of this Agreement will control.

Section 9.03    Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to the benefits of such term, but such
waiver shall be effective only if it is in a writing signed by the party
entitled to the benefits of such term and against which such waiver is to be
asserted. Unless otherwise provided in this Agreement, no delay or omission on
the part of any party in exercising any right or privilege under this Agreement
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.

Section 9.04    Binding Effect; Assignment.

(a)    This Agreement shall be binding upon the Partnership, the Corporation,
the Purchasers and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b)    No party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other parties hereto, except that each Purchaser may assign its rights hereunder
to an Affiliate thereof or another Purchaser (or an Affiliate of such other
Purchaser), in each case, so long as such assignment does not relieve the
Purchaser desiring to effect such assignment of its obligations hereunder and
such assignee agrees in writing to be bound by the terms and conditions of this
Agreement.

(c)    Any assignment in contravention of this Section 9.04 shall be void ab
initio.

Section 9.05    Governing Law; Jurisdiction; Venue. This Agreement and any
claim, controversy, or dispute arising under or related in any way to this
Agreement, the transactions leading to this Agreement or contemplated hereby, or
the interpretation and enforcement of the rights and duties of

 

-31-



--------------------------------------------------------------------------------

the parties hereto or related in any way to the foregoing, shall be governed by
and construed in accordance with the internal, substantive Laws of the State of
Delaware applicable to agreements entered into and to be performed solely within
such state without giving effect to the principles of conflict of Laws thereof.
Each party consents and submits to personal jurisdiction in any action brought
in the United States federal or state courts located in the State of Delaware
with respect to any litigation arising out of or in relation to or in connection
with this Agreement or the Transaction Documents, and each of the parties
irrevocably agrees that any action instituted by it against the other with
respect to any such litigation will be instituted exclusively in the United
States District Court for the District of Delaware or the Chancery Court of the
State of Delaware (and any appellate courts thereof).

Section 9.06    Severability. If any term or other provision of this Agreement,
or the application thereof to any Person or circumstance, is held invalid,
illegal or unenforceable to any extent by any rule of Law or public policy, the
remainder of this Agreement shall remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any adverse
manner to any party and shall be enforced to the greatest extent permitted by
Law. Upon such determination that any term or other provision is invalid,
illegal, or unenforceable, then the parties hereto shall negotiate in good faith
to amend such provision or modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the interest of this Agreement is fulfilled to the extent possible, and if
such provision is incapable of being so amended, then such provision shall be
deemed excised from this Agreement.

Section 9.07    Waiver of Jury Trial. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.07.

Section 9.08    Consequential Damages and Lost Profits. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, NEITHER THE PARTNERSHIP, THE CORPORATION, THE
PURCHASERS NOR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE HEREUNDER TO ANY
INDEMNIFIED PERSON FOR ANY (I) PUNITIVE OR EXEMPLARY DAMAGES OR (II) LOST
PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE CASE OF
THIS CLAUSE (II), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (X) NOT BASED
ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND
(Y) THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT
GAVE RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT
IN EACH CASE OF THE FOREGOING CLAUSES (I) AND (II), TO THE EXTENT ANY SUCH LOST
PROFITS OR DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

 

-32-



--------------------------------------------------------------------------------

Section 9.09    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 9.10    Further Assurances. Subject to the terms and conditions set
forth herein, each of the parties agrees to use all reasonable commercial
efforts to take, or to cause to be taken, all actions, and to do, or to cause to
be done, all things necessary, proper or advisable under Law to consummate and
make effective the transactions contemplated hereby. In case, at any time after
the execution of this Agreement, any further action is necessary or desirable to
carry out its purposes, the proper officers or directors of the parties shall
take or cause to be taken all such necessary action.

Section 9.11    Counterparts. This Agreement may be executed in multiple
counterparts and delivered by electronic transmission, including by facsimile or
attached to an electronic mail in portable document format, each of which shall
be deemed an original, and all of which when taken together shall constitute one
and the same instrument.

Section 9.12    No Recourse Against Others.

(a)    All claims, obligations, liabilities, or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with,
or relate in any manner to this Agreement or the Transaction Documents, or the
negotiation, execution, or performance of this Agreement or the Transaction
Documents (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement or the Transaction Documents), may be
made only against (and are expressly limited to) the parties to this Agreement
or such Transaction Document. No Person other than the parties to this Agreement
and the Transaction Documents, including no member, partner, equityholder,
unitholder, current or future Affiliate or Representative thereof, nor any
member, partner, stockholder, unitholder, current or future Affiliate or
Representative of any of the foregoing, shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations, or liabilities arising under, out of, in
connection with, or related in any manner to this Agreement or the Transaction
Documents or based on, in respect of, or by reason of this Agreement or the
Transaction Documents or the negotiation, execution, performance, or breach
thereof; and, to the maximum extent permitted by Law, each of the parties hereto
hereby waives and releases all such liabilities, claims, causes of action, and
obligations against any such third Person.

(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the parties hereto hereby waives and releases any and all rights,
claims, demands, or causes of action that may otherwise be available at law or
in equity, or granted by statute, to avoid or disregard the entity form of the
other or otherwise impose liability of the other on any third Person, whether
granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization, or otherwise; and (ii) each
of the parties hereto disclaims any reliance upon any Person (other than the
parties to this Agreement and to the Transaction Documents) with respect to the
performance of this Agreement or the Transaction Documents or any representation
or warranty made in, in connection with, or as an inducement to this Agreement
or the Transaction Documents.

Section 9.13    No Third-Party Beneficiaries. The provisions of this Agreement
are for the exclusive benefit of the parties and their respective successors and
permitted assigns and, solely with respect to Article VII, the Indemnified
Persons described therein and, solely with respect to Section 9.12, any member,
partner, equityholder, unitholder, current or future Affiliate or Representative
of the parties hereto, or any member, partner, equityholder, unitholder, current
or future Affiliate or Representative of any of the

 

-33-



--------------------------------------------------------------------------------

foregoing. Except for the foregoing, nothing herein expressed or implied is
intended to confer upon any Person, other than the parties hereto or their
respective permitted assigns or successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 9.14    Press Releases. Other than the initial press release that was
agreed to by the parties hereto prior to the date hereof in connection with the
announcement of the execution of this Agreement, no party hereto shall make any
press release or other public announcement regarding the existence of this
Agreement, the contents hereof, or the transactions contemplated hereby without
providing at least three (3) Business Days’ written notification to the Lead
Purchasers, in the case of a press release or public announcement by the
Corporation or the Partnership, or to the Corporation and the Partnership, in
the case of a press release or public announcement by any Purchaser, of its
desire to make such a public announcement, such written notification to include,
at a minimum (a) a request for consent to make the announcement and (b) a
written draft of the text of such public announcement, and such party hereto
desiring to make such public announcement shall thereafter be permitted to make
such public announcement only after it obtains the prior written consent of each
other party hereto (collectively, the “Public Announcement Restrictions”);
provided, however, that no party hereto shall make any press release or other
public announcement regarding the existence of this Agreement, the contents
hereof, or the transactions contemplated hereby that discloses the name of any
other party hereto or its affiliates without the prior written consent of such
named party. In the case of the disclosures described under the preceding
sentence of this Section 9.14, each party hereto shall use its reasonable
efforts to consult with the other parties hereto regarding the contents of any
such release or announcement prior to making such release or announcement.
Notwithstanding anything herein to the contrary, the Public Announcement
Restrictions shall not restrict disclosures by a party hereto (i) to the extent
required by applicable securities or other Laws or regulations or the applicable
rules of any stock exchange having jurisdiction over such party or its
Affiliates, or (ii) to its accountants, equityholders, limited partners, and
other Representatives as necessary in connection with the ordinary conduct of
its business (so long as such Persons agree to keep the terms of this Agreement
confidential). Each Purchaser shall cooperate to a commercially reasonable
extent with the Partnership and the Corporation to provide any information
necessary for any disclosures of the Partnership or the Corporation described in
preceding clause (i).

 

-34-



--------------------------------------------------------------------------------

Section 9.15    Notices and Other Time-Sensitive Actions. Except as otherwise
provided in this Agreement to the contrary, any notice or communication required
or permitted to be given under this Agreement shall be in writing and sent to
the address of the party set forth below, and if a Purchaser delivers a notice
hereunder to any other party hereto, such Purchaser shall copy each other
Purchaser to such notice to the extent each such other Purchaser is not
otherwise copied to or an addressee of such notice. Each such notice or other
communication shall be (a) sent by personal delivery, by United States Postal
Service registered or certified mail (return receipt requested), or by reputable
international courier service (such as Federal Express or United Parcel Service)
to the address provided of the applicable party set forth below, (b) by
facsimile transmission at the number set forth below or (c) by email
transmission at the email address set forth below. Any notice given in
accordance herewith shall be deemed to have been given (i) when delivered to the
addressee in person, (ii) when delivered to the address by the courier or
(iii) upon confirmation of receipt by the Person to receive it by facsimile or
email. Any Person may change its contact information for notice by giving
written notice to the other Persons set forth in this Section 9.15 in the manner
provided in this Section 9.15. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), or if a notice is given on a day other than a
Business Day, then the date for giving such notice or taking such action (and
the expiration date of such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day. The initial
notice addresses for the parties shall be as follows:

To the Partnership:

Altus Midstream LP

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn:                Ben Rodgers

E-mail:             Ben.Rodgers@apachecorp.com

with a copy (which copy shall not constitute notice) to:

Apache Corporation

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn: Executive Vice President and General Counsel

E-mail:             anthony.lannie@apachecorp.com

Telephone:     (713) 296-6204

and

Apache Corporation

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn: Nora Dobin, Senior Legal Advisor

E-mail:             nora.dobin@apachecorp.com

Telephone:     (713) 296-6744

To the Corporation:

Altus Midstream Company

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn:                Ben Rodgers

E-mail:             Ben.Rodgers@apachecorp.com

with a copy (which copy shall not constitute notice) to:

Apache Corporation

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn: Executive Vice President and General Counsel

E-mail:             anthony.lannie@apachecorp.com

Telephone:     (713) 296-6204

and

Apache Corporation

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn: Nora Dobin, Senior Legal Advisor

E-mail:             nora.dobin@apachecorp.com

Telephone:     (713) 296-6744

 

-35-



--------------------------------------------------------------------------------

To any of the Purchasers:

MTP Energy Master Fund LLC

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attn:                Chief Legal Officer

Email:             MTP_Notices@Magnetar.com

and

MTP Energy Opportunities Fund II LLC

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attn:                Chief Legal Officer

Email:             MTP_Notices@Magnetar.com

and

BSOF Snowbird (M) 2 L.P.

c/o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attn:                Chief Legal Officer

Email:             MTP_Notices@Magnetar.com

and

CALTM Holdings, LLC

520 Madison Avenue, 38th Floor

New York, New York 10022

Attn:                Arleen Spangler

                         Emily Chang

Email:             arleen.spangler@carlyle.com

                         emily.chang@carlyle.com

with a copy (which copy shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention:        William J. Benitez, P.C.

                         Matthew R. Pacey, P.C.

Email:             william.benitez@kirkland.com

                         matt.pacey@kirkland.com

Section 9.16    Amendment. This Agreement may be amended or restated only by a
written instrument executed by each of the Partnership, the Corporation and the
Purchasers.

[Signature page follows]

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PARTNERSHIP: ALTUS MIDSTREAM LP By:   Altus Midstream GP LLC, its general
partner By:   /s/ Ben C. Rodgers Name:   Ben C. Rodgers Title:   Chief Financial
Officer and Treasurer CORPORATION: ALTUS MIDSTREAM COMPANY, By:   /s/ Ben C.
Rodgers Name:   Ben C. Rodgers Title:   Chief Financial Officer and Treasurer

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS: MTP ENERGY MASTER FUND LLC By:   MTP Energy Management LLC, its
manager By:   Magnetar Financial LLC, its sole member By:   /s/ Diana Fitzgerald
Name:   Diana Fitzgerald Title:   Deputy Chief Financial Officer MTP ENERGY
OPPORTUNITIES FUND II LLC By:   MTP Energy Management LLC, its managing member
By:   Magnetar Financial LLC, its sole member By:   /s/ Diana Fitzgerald Name:  
Diana Fitzgerald Title:   Deputy Chief Financial Officer

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

BSOF SNOWBIRD (M) 2 L.P. By:   Magnetar Financial LLC, its investment advisor
By:   /s/ Diana Fitzgerald Name:   Diana Fitzgerald Title:   Deputy Chief
Financial Officer

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

CALTM HOLDINGS, LLC By:   /s/ David Albert Name:   David Albert Title:  
Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

ATCF SPV, L.P.

By: Apollo Tower Credit Advisors (DC), L.P.,

its general partner

By: Apollo Tower Credit Advisors (DC-GP), LLC,

its general partner

By:   /s/ Joseph D. Glatt Name:   Joseph D. Glatt Title:   Vice President APOLLO
TACTICAL VALUE SPN INVESTMENTS, L.P.

By: Apollo Tactical Value SPN Management, LLC,

its investment manager

By:   /s/ Joseph D. Glatt Name:   Joseph D. Glatt Title:   Vice President APOLLO
CENTRE STREET PARTNERSHIP, L.P.

By: Apollo Centre Street Management, LLC,

its investment manager

By:   /s/ Joseph D. Glatt Name:   Joseph D. Glatt Title:   Vice President APOLLO
MOULTRIE CREDIT FUND, L.P.

By: Apollo Moultrie Credit Fund Management, LLC,

its investment manager

By:   /s/ Joseph D. Glatt Name:   Joseph D. Glatt Title:   Vice President

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE ENERGY INFRASTRUCTURE CORP. By:   TORTOISE CAPITAL ADVISORS, L.L.C., as
its Investment Adviser By:   /s/ Stephen Pang Name:   Stephen Pang Title:  
Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE MIDSTREAM ENERGY FUND, INC. By: TORTOISE CAPITAL ADVISORS, L.L.C., as
its Investment Adviser By:   /s/ Stephen Pang Name:   Stephen Pang Title:  
Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE PIPELINE & ENERGY FUND, INC. By:   TORTOISE CAPITAL ADVISORS, L.L.C.,
as its Investment Adviser By:   /s/ Stephen Pang Name:   Stephen Pang Title:  
Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC. By:   TORTOISE CAPITAL
ADVISORS, L.L.C., as its Investment Adviser By:   /s/ Stephen Pang Name:  
Stephen Pang Title:   Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE ESSENTIAL ASSETS INCOME TERM FUND By: TORTOISE CAPITAL ADVISORS,
L.L.C., as its Investment Adviser By:   /s/ Stephen Pang Name:   Stephen Pang
Title:   Managing Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

TORTOISE DIRECT OPPORTUNITIES FUND II, LP By: TORTOISE DIRECT OPPORTUNITIES GP
II LLC, its General Partner By:   /s/ Kyle Krueger Name:   Kyle Krueger Title:  
Director

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

YAUPON FUND LP By: Yaupon Capital GP LLC, its general partner By:   /s/ Steve
Pattyn Name:   Steve Pattyn Title:   Managing Member

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

STATE OF UTAH, SCHOOL AND INSTITUTIONAL TRUST FUNDS OFFICE By:   /s/ Ryan Kulig
Name:   Ryan Kulig Title:   Administrative Analyst

 

[Signature Page to Preferred Unit Purchase Agreement]



--------------------------------------------------------------------------------

FS POWER INVESTMENTS, LLC By: FS Energy and Power Fund, its sole member By:
FS/EIG Advisor, LLC, its investment adviser By:   /s/ Matthew Hartman Name:  
Matthew Hartman Title:   Managing Director By:   /s/ Austin Pearson Name:  
Austin Pearson Title:   Vice President

 

[Signature Page to Preferred Unit Purchase Agreement]